      Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 1 of 53




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
DOMINGO ARREGUIN GOMEZ et al.,            )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )   Case No. 20-cv-01419 (APM)
                                          )
JOSEPH R. BIDEN, JR. et al.,              )
                                          )
      Defendants.                         )
_________________________________________ )
_________________________________________
                                          )
MOHAMMED ABDULAZIZ ABDUL                  )
MOHAMMED et al.,                          )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )   Case No. 20-cv-01856 (APM)
                                          )
ANTONY BLINKEN et al.,                    )
                                          )
      Defendants.                         )
_________________________________________ )
_________________________________________
                                          )
AFSIN AKER et al.,                        )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )   Case No. 20-cv-01926 (APM)
                                          )
JOSEPH R. BIDEN, JR. et al.,              )
                                          )
      Defendants.                         )
_________________________________________ )
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 2 of 53




_________________________________________
                                          )
CLAUDINE NGUM FONJONG et al.,             )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )                 Case No. 20-cv-02128 (APM)
                                          )
JOSEPH R. BIDEN, JR. et al.,              )
                                          )
      Defendants.                         )
_________________________________________ )
_________________________________________
                                          )
MORAA ASNATH KENNEDY et al.,              )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )                 Case No. 20-cv-02639 (APM)
                                          )
JOSEPH R. BIDEN, JR. et al.,              )
                                          )
      Defendants.                         )
_________________________________________ )

                                 MEMORANDUM OPINION

I.     INTRODUCTION

       This case concerns the State Department’s processing and issuance of visas for certain

classes of foreign nationals during the COVID-19 pandemic, particularly selectees of the diversity

visa lottery during the fiscal year that ended September 30, 2020. On March 20, 2020, the State

Department temporarily suspended routine visa services at consular offices and embassies

worldwide due to the pandemic, allowing only “emergency and mission critical visa services.”

President Trump thereafter issued Presidential Proclamations that suspended the entry of various

immigrant and nonimmigrant classifications into the United States unless the foreign national

qualified for an exception to the Proclamations.       The State Department interpreted these

                                                2
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 3 of 53




Proclamations to suspend not just entry, but also the adjudication of visas for foreign nationals

who were subject to the Proclamations and did not qualify for any of the exceptions.

       In the summer of 2020, Plaintiffs in these five consolidated cases challenged the

Presidential Proclamations and the State Department’s refusal to adjudicate visas, which the court

termed the “No-Visa Policy.” On September 4, 2020, this court granted in part Plaintiffs’ motion

for a preliminary injunction after finding that Plaintiffs were likely to succeed on their claims that

(1) Defendants’ “No-Visa Policy,” as applied to 2020 diversity visa (“DV-2020”) selectees, was

not in accordance with law, was in excess of statutory authority, and was arbitrary and capricious;

(2) Defendants had unreasonably delayed processing DV-2020 Plaintiffs’ applications; and

(3) Defendants’ COVID-19 guidance arbitrarily excluded DV-2020 applicants from eligibility for

mission-critical and emergency services. Gomez v. Trump (Gomez I), 485 F. Supp. 3d 145, 158

(D.D.C. 2020). The court ordered, among other things, (1) that Defendants halt the No-Visa Policy

as it applied to DV-2020 selectees and their derivative beneficiaries, and (2) that they undertake

good-faith efforts to expeditiously process and adjudicate DV-2020 and derivative beneficiary

applications and issue or reissue diversity visa and derivative beneficiary visas to eligible

applicants by the September 30, 2020 statutory deadline. Id. at 205. The court denied injunctive

relief as it pertained to non-DV Plaintiffs because, without a hard deadline for visa issuance or an

immediate prospect of entering the country, those Plaintiffs had not shown that a preliminary

injunction was warranted on their Administrative Procedure Act (“APA”) claims. Id. The court

also found that Plaintiffs were not likely to succeed on their challenges to the related Presidential

Proclamations. Id. at 204.

       Despite the order of preliminary relief, approximately 40,000 of the 55,000 allotted

diversity visas made available by Congress for Fiscal Year 2020 remained unissued by the

                                                  3
         Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 4 of 53




September 30, 2020 deadline. So, the court issued supplemental equitable relief. Gomez v. Trump

(Gomez II), 490 F. Supp. 3d 276 (D.D.C. 2020). The Immigration and Nationality Act (“INA”)

provides that diversity visa selectees “shall remain eligible to receive such visa only through the

end of the specific fiscal year for which they were selected.” 8 U.S.C. § 1154(a)(1)(I)(ii)(II).

Because at the time of the court’s September 30 Order the fiscal year had not yet expired, and

because additional relief was necessary to meet the exigencies of the case, the court concluded that

it had the equitable authority to order Defendants to reserve visas for future processing pending

final resolution of the merits of this case. Gomez II, 490 F. Supp. 3d at 286. Taking into

consideration the impact of COVID-19 on the State Department’s ability to process visas, the court

ordered Defendants to reserve 9,095 diversity visa numbers after the fiscal year deadline, pending

final adjudication of this matter. Id. at 290. The court also certified a class of “[i]ndividuals who

have been selected to receive an immigrant visa through the U.S. Department of State’s FY2020

Diversity Visa Lottery and who had not received their immigrant visa on or before April 23, 2020.”

Id. at 294.

        The parties now move for partial summary judgment on Plaintiffs’ APA, mandamus, and

related claims. 1 Plaintiffs seek, among other things, a final order that Defendants issue the 9,095

reserved diversity visas to DV-2020 selectees, and they ask the court to order the processing of

even more diversity visas. For the reasons that follow, the court grants in part and denies in part

Plaintiffs’ motion for summary judgment and grants in part and denies in part Defendants’ motion

for summary judgment. The court will enter judgment in favor of Plaintiffs on some of their APA




1
  The court ordered briefing be limited to these claims for judicial economy given the possibility that a new
administration would rescind the relevant Presidential Proclamations, which the Biden Administration did, thus
mooting Plaintiffs’ remaining claims. See Order, ECF No. 184, at 3.
                                                      4
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 5 of 53




claims and will order the State Department to adjudicate the reserved 9,095 DV-2020 visas, but

no more.

II.    BACKGROUND

       The factual history and procedural history of this case are well documented in the court’s

prior opinions. See Gomez I, 485 F. Supp. 3d at 145; Gomez II, 490 F. Supp. 3d at 276. The court

therefore recounts below only the events that have transpired since Gomez II.

       A.      Recent Developments

       On February 9, 2021, the visas that many Plaintiffs in this case were issued pursuant to

Gomez I were approaching their six-month expiration. The D.C. Circuit, which at the time was

considering Plaintiffs’ appeal of Gomez I, ordered this court to “determine whether plaintiffs

[were] eligible for interim relief.” Order of U.S. Court of Appeals, ECF No. 200. The court

expeditiously took up that question, and on February 19, while the court’s decision was pending,

the State Department announced that it would issue national interest exceptions to the Presidential

Proclamations to all individuals with valid DV-2020 visas that had expired or were set to expire

between February 17, and February 28, 2021. See Defs.’ Notice on Recent Actions Taken by the

State Department, ECF No. 208. That same day, the court granted in part Plaintiffs’ request for

interim relief. The court ordered Defendants to “treat all visas issued or renewed pursuant to

Gomez I as having been issued in the first instance as of the date the Proclamations are no longer

effective.” Mem. Op. & Order, ECF No. 209, at 9. The Order did “not apply to DV-2020 Plaintiffs

whose visas . . . were set to expire between February 17, and February 28, 2021,” because those

Plaintiffs lacked standing to seek interim relief after the State Department granted them a national

interest exception. Id.



                                                 5
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 6 of 53




       Less than a week later, President Biden issued Presidential Proclamation 10149, which

revoked Proclamation 10014 and section one of Proclamations 10052 and 10131—the entry-

restriction Proclamations issued by his predecessor that are challenged in this action. Proclamation

No. 10149, 86 Fed. Reg. 11,847, 11,847, § 1 (Feb. 24, 2021). Following the rescission, the State

Department granted DV-2020 visa holders a national interest exception “to the geographic

COVID-19 Presidential Proclamations,” which were still in effect. See U.S. Dep’t of State, Bureau

of Consular Affs., Rescission of Presidential Proclamation 10014, https://travel.state.gov/content/

travel/en/News/visas-news/rescission-of-presidential-proclamation-10014.html (last updated Feb.

24, 2021). These geographic Proclamations, issued to combat the spread of COVID-19, prohibited

persons who were physically present in certain parts of the world from entering the United States.

By granting the national interest exception to DV-2020 visa holders, the Biden Administration

removed the final barrier to their entry.

       B.      Procedural Background

       This matter involves five fully consolidated cases: Gomez v. Biden, No. 20-cv-1419

(D.D.C.); Mohammed v. Blinken, No. 20-cv-1856 (D.D.C.); Fonjong v. Blinken, No. 20-cv-2128

(D.D.C.); Aker v. Biden, No. 20-cv-1926 (D.D.C.); and Kennedy v. Biden, No. 20-cv-2639

(D.D.C.).    See Minute Order, Aug. 7, 2020 (consolidating Gomez, Aker, Fonjong, and

Mohammed); Minute Order, Kennedy, No. 20-cv-2639 (D.D.C. Oct. 9, 2020) (consolidating

Kennedy with Gomez-led cases).

               1.      Gomez v. Biden, No. 20-cv-1419

       The Gomez Plaintiffs seek partial summary judgment on behalf of Plaintiffs across three

visa categories: diversity immigrant visas, family-based immigrant visas, and nonimmigrant visas,

including H-1B nonimmigrant visas and J nonimmigrant visas. See Gomez Pls.’ Cross-Mot. for

                                                 6
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 7 of 53




Partial Summ. J., ECF No. 195 [hereinafter Gomez Pls.’ Mot.], Gomez Pls.’ Mem. in Opp’n to

Defs.’ Mot. for Partial Summ. J. & in Supp. of Pls.’ Cross-Mot. for Partial Summ. J., ECF

No. 195-1 [hereinafter Gomez Pls.’ Mem.], at 6–8. Named Plaintiffs are eight family-based

immigrant sponsors, consisting of citizens and lawful permanent residents who are petitioning on

behalf of foreign family members; six DV-2020 selectees; and three employers or organizations

sponsoring individuals for various nonimmigrant visas.          See id.   Defendants are President

Joseph R. Biden, Jr., Attorney General Merrick Garland, the Department of State, Secretary of

State Antony J. Blinken, the Department of Homeland Security, and Secretary of Homeland

Security Alejandro Mayorkas. See Second Am. Compl, ECF No. 111 [hereinafter Gomez SAC],

¶¶ 37–42.

       The Gomez Plaintiffs move for partial summary judgment on the following causes of

action: (1) the State Department’s “implementation of the Proclamations violates the [APA],

5 U.S.C. § 706(2)[,] by preventing issuance of visas for which Plaintiffs and class members . . .

are otherwise eligible,” Gomez SAC ¶ 310; (2) “Defendants’ implementation of the Proclamations’

‘national interest’ exception violates the APA,” id. ¶ 321; (3) Defendants’ issuance and

implementation of Proclamation 10052 constitutes ultra vires agency action in violation of

8 U.S.C. § 1154(a)(1)(I)(ii)(II), Gomez SAC ¶ 337; (4) “Defendants’ implementation of the

COVID-19 Guidance in conjunction with its enforcement of the Proclamations with respect to the

diversity visa Plaintiffs . . . violates the APA,” id. ¶ 353; (5) “Defendants’ application of the

COVID-19 Guidance in conjunction with the enforcement of the Proclamations to the diversity

visa plaintiffs . . . is ultra vires and in excess of their statutory authority, and is accordingly

unlawful under 5 U.S.C. § 706(2)(C),” Gomez SAC ¶ 362; (6) “Defendants’ actions have caused

the adjudication of [] the diversity visa plaintiffs[’] [applications] . . . to be unlawfully withheld

                                                  7
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 8 of 53




and unreasonably delayed,” id. ¶ 369; and (7) Plaintiffs are entitled to relief under the Mandamus

Act, 28 U.S.C. § 1361, because “Defendants have failed to adjudicate the visa petitions [of] the

diversity visa plaintiffs . . . and have failed to issue visas to these individuals, who are statutorily

entitled to receive such visas, in plain contravention of Defendants’ nondiscretionary duty,” Gomez

SAC ¶ 375.

       The Gomez Plaintiffs seek an order directing the State Department to adjudicate the class

members’ DV-2020 applications in the order in which they would have been adjudicated in the

absence of Defendants’ unlawful actions until it has issued the 9,095 visas reserved pursuant to

Gomez II. See Gomez Pls.’ Mem. at 44–45.

               2.      Mohammed v. Blinken, No. 20-cv-1856

       The Mohammed Plaintiffs are 493 DV-2020 selectees and their derivative beneficiaries.

See Second Am. Compl., ECF No. 170 [hereinafter Mohammed SAC], ¶ 1. Defendants are

President Biden and Secretary Blinken. Id. ¶¶ 2117–2118. The Mohammed Plaintiffs assert five

claims relevant to the instant motion for partial summary judgment: (1) the State Department’s

“policies, procedures, and practices suspending the adjudication of immigrant visas for DV-2020

program selectees and their derivative beneficiaries are arbitrary and capricious, an abuse of

discretion, and not in accordance with law” under 5 U.S.C. § 706(2), Mohammed SAC ¶ 2223;

(2) in “implement[ing] [] its policies, procedures, and practices suspending the adjudication of

immigrant visas for the DV-2020 program selectees and their derivative beneficiaries,” the State

Department “impermissibly announced a new rule without undertaking notice-and-comment

rulemaking,” id. ¶ 2236; (3) the State Department violated the APA by failing to adjudicate

immigrant visas for DV-2020 selectees and their derivative beneficiaries within a reasonable time,

id. ¶ 2248; (4) “Defendants arbitrarily and capriciously created a No-Visa Policy . . . that fail[ed]

                                                   8
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 9 of 53




to consider reliance interests or any of the other serious consequences flowing from their unlawful

policy,” id. ¶ 2261; and (5) Plaintiffs are entitled to relief under the Mandamus Act because

“Defendants ha[d] a clear non-discretionary duty to adjudicate immigrant visa applications and

issue visas to DV-2020 selectees . . . under 8 U.S.C. § 1182(a),” Mohammed SAC ¶ 2269.

       The Mohammed Plaintiffs seek various forms of declaratory relief and an order “mandating

the immediate processing and adjudication of Fiscal Year 2020 Diversity Visas,” with priority

given to named Plaintiffs. Aker, Mohammed, Fonjong, & Kennedy Pls.’ Notice of Errata, ECF

No. 196, Aker, Mohammed, Fonjong, & Kennedy Pls.’ Mem. in Supp. of Their Mot. for Summ. J.

& Opp’n to Defs.’ Mot. for Partial Summ. J., ECF No. 196-1 [hereinafter Aker et al. Pls.’ Mot.],

at 25–26.

               3.      Fonjong v. Biden, No. 20-cv-2128

       The Fonjong Plaintiffs are 243 DV-2020 selectees and their derivative beneficiaries. See

Fonjong Am. Compl., ECF No. 165 [hereinafter Fonjong Am. Compl.], ¶ 1. Defendants are

President Biden and Secretary Blinken. Id. ¶¶ 1092–1093. The Fonjong Plaintiffs’ Amended

Complaint is nearly identical to the operative complaint in Mohammed, and they move for partial

summary judgment on identical claims and seek identical relief as the Mohammed Plaintiffs. See

Aker et al. Pls.’ Mot. at 25–26.

               4.      Kennedy v. Biden, No. 20-cv-2639

       The Kennedy Plaintiffs are 3,288 DV-2020 selectees and their derivative beneficiaries. See

First Am. Compl., Kennedy, No. 20-cv-2639, ECF No. 13 [hereinafter Kennedy Am. Compl.], ¶ 1.

Defendants are President Biden and Secretary Blinken. Id. ¶¶ 9663–9664. The Kennedy Plaintiffs

assert the same claims and seek the same relief as the Fonjong and Mohammed Plaintiffs. See

Aker et al. Pls.’ Mot. at 25–26.

                                                9
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 10 of 53




               5.      Aker v. Biden, No. 20-cv-1926

       Finally, the Aker Plaintiffs are 149 DV-2020 selectees from 14 countries and their

derivative beneficiaries. See First Am. Compl., Aker, No. 20-cv-1926, ECF No. 3, [hereinafter

Aker Am. Compl.], ¶ 4. Defendants are President Biden and Secretary Blinken. Id. ¶¶ 672, 674.

The Aker Plaintiffs assert three causes of action relevant to the instant motion for partial summary

judgment: (1) the State Department’s No-Visa Policy is arbitrary and capricious in violation of

the APA, id. ¶ 736; (2) the State Department’s No-Visa Policy violates the APA because it was

adopted without notice-and-comment rulemaking, id. ¶ 743; and (3) the State Department’s

“adjudication and issuance of visas constitutes unlawfully withheld action” under 5 U.S.C.

§ 706(1) and constitutes agency action unreasonably delayed under 5 U.S.C. § 555(b), Aker Am.

Compl. ¶¶ 752–753. The Aker Plaintiffs seek the same relief as the Fonjong, Kennedy, and

Mohammed Plaintiffs. See Aker et al. Pls.’ Mot. at 25–26.

III.   LEGAL STANDARD

       When courts review agency action under the APA, “summary judgment is the mechanism

for deciding whether as a matter of law an agency action is supported by the administrative record

and is otherwise consistent with the APA standard of review.” Louisiana v. Salazar, 170 F. Supp.

3d 75, 83 (D.D.C. 2016). The district court “sits as an appellate tribunal,” reviewing the entire

case as a question of law. Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083–84 (D.C. Cir.

2001) (collecting cases). Accordingly, the court need not engage in lengthy factfinding, and, as a

general rule, judicial review is limited to the administrative record.          “It is black-letter

administrative law that in an [APA] case, a reviewing court should have before it neither more nor

less information than did the agency when it made its decision.” CTS Corp. v. EPA, 759 F.3d 52,



                                                10
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 11 of 53




64 (D.C. Cir. 2014) (internal quotation marks omitted); see also 5 U.S.C. § 706 (“[T]he court shall

review the whole record or those parts of it cited by a party . . . .”).

        The APA requires courts to “hold unlawful and set aside agency action, findings, and

conclusions” that are “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.” 5 U.S.C. § 706(2)(A). “This is a ‘narrow’ standard of review as courts defer to the

agency’s expertise.” Ctr. for Food Safety v. Salazar, 898 F. Supp. 2d 130, 138 (D.D.C. 2012)

(quoting Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. (State Farm), 463

U.S. 29, 43 (1983)). The court’s review, however, is not toothless. The court must satisfy itself

that the agency has “examine[d] the relevant data and articulate[d] a satisfactory explanation for

its action including a rational connection between the facts found and the choice made.” State

Farm, 463 U.S. at 43 (internal quotation marks omitted). When an agency “has failed to provide

a reasoned explanation, or where the record belies the agency’s conclusion, [the court] must undo

its action.” County of Los Angeles v. Shalala, 192 F.3d 1005, 1021 (D.C. Cir. 1999)

(quoting BellSouth Corp. v. FCC, 162 F.3d 1215, 1222 (D.C. Cir. 1999)). “Moreover, an agency

cannot fail to consider an important aspect of the problem or offer an explanation for its decision

that runs counter to the evidence before it.” Dist. Hosp. Partners, L.P. v. Burwell, 786 F.3d 46,

57 (D.C. Cir. 2015) (cleaned up).            After-the-fact rationalizations “advanced to remedy

inadequacies in the agency’s record” or in the agency’s explanation will not suffice. City of

Brookings Mun. Tel. Co. v. FCC, 822 F.2d 1153, 1165 (D.C. Cir. 1987).

IV.     DISCUSSION

        Defendants raise a host of arguments about the justiciability of Plaintiffs’ claims. The court

addresses these threshold contentions first, before turning to the merits of Plaintiffs’ individual

causes of action.

                                                   11
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 12 of 53




        A.      Justiciability Issues

        Defendants raise three justiciability arguments: (1) a number of Plaintiffs lack standing to

assert their claims, (2) the revocation of Proclamation 10014 and the State Department’s grant of

national interest exceptions to certain individuals has mooted many of Plaintiffs’ claims, and

(3) principles of nonreviewability bar Plaintiffs’ claims. See Defs.’ Reply in Supp. of Mot. for

Partial Summ. J. & Mem. in Opp’n to Pls.’ Cross-Mots. for Summ. J., ECF No. 224 [hereinafter

Defs.’ Reply], at 1, 4–13. The court takes up these arguments in turn.

                1.      Standing

        “Article III restricts federal courts to the resolution of cases and controversies.” Davis v.

FEC, 554 U.S. 724, 732 (2008). “That restriction requires that the party invoking federal

jurisdiction have standing—the ‘personal interest that must exist at the commencement of the

litigation.’” Id. (quoting Friends of Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. 167,

189 (2000)). “To establish standing, the plaintiff must show (1) [she] has suffered a concrete and

particularized injury (2) that is fairly traceable to the challenged action of the defendant and (3) that

is likely to be redressed by a favorable decision . . . .” Elec. Privacy Info. Ctr. v. Presidential

Advisory Comm’n on Election Integrity, 878 F.3d 371, 376–77 (D.C. Cir. 2017) (cleaned up). The

plaintiff “bears the burden of establishing all three elements of standing,” id. at 377, and that

burden “grows heavier at each stage of the litigation,” Osborn v. Visa Inc., 797 F.3d 1057, 1063

(D.C. Cir. 2015). At the summary judgment stage, a plaintiff “can no longer rest . . . on mere

allegations, but must set forth by affidavit or other evidence specific facts which for purposes of

the summary judgment motion will be taken to be true.” Lujan v. Defs. of Wildlife, 504 U.S. 555,

561 (1992) (cleaned up). When a case involves more than one plaintiff, “the court need only find

one plaintiff who has standing.” Mendoza v. Perez, 754 F.3d 1002, 1010 (D.C. Cir. 2014); see

                                                   12
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 13 of 53




also Massachusetts v. EPA, 549 U.S. 497, 518 (2007) (“Only one of the petitioners needs to have

standing to permit us to consider the petition for review.”).

                       a.      Named Plaintiffs in receipt of DV-2020 visas

       Defendants begin with this assertion: the court lacks jurisdiction over the claims of

Plaintiffs who received DV-2020 visas by the September 30, 2020 deadline, whether those visas

are “facially-expired or not.” See Defs.’ Reply at 4–7. But, as the Gomez Plaintiffs point out, that

argument “confuse[s] standing with mootness.” Gomez Pls.’ Reply Mem. in Supp. of Cross-Mot.

for Partial Summ. J., ECF No. 226 [hereinafter Gomez Reply], at 3. Whereas “standing is assessed

at the time of filing,” Wheaton Coll. v. Sebelius, 703 F.3d 551, 552 (D.C. Cir. 2012), mootness

concerns “circumstances that destroy the justiciability of a suit previously suitable for

determination,” Loughlin v. United States, 393 F.3d 155, 169 (D.C. Cir. 2004) (internal quotation

marks omitted); see also Chafin v. Chafin, 568 U.S. 165, 172 (2013) (“It is not enough that a

dispute was very much alive when suit was filed; the parties must continue to have a personal stake

in the ultimate disposition of the lawsuit.” (cleaned up)); Arizonans for Official English v. Arizona,

520 U.S. 43, 68 n.22 (1997) (“Mootness has been described as the doctrine of standing set in a

time frame: The requisite personal interest that must exist at the commencement of the litigation

(standing) must continue throughout its existence (mootness).” (cleaned up)). “[A] case becomes

moot only when it is impossible for a court to grant any effectual relief whatever to the prevailing

party.” Chafin, 568 U.S. at 172 (cleaned up).

       The court agrees that the claims of DV-2020 Plaintiffs who received their visas before

September 30, 2020, are moot. “[I]ntervening circumstance[s]” have deprived those Plaintiffs of

a “‘personal stake in the outcome of th[is] lawsuit.’” Genesis Healthcare Corp. v. Symczky, 569

U.S. 66, 72 (2013). Neither Proclamation 10014, the COVID-19 regional proclamations, nor the

                                                 13
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 14 of 53




travel ban proclamations 2 now impede those Plaintiffs’ ability to immediately seek admission into

the United States. See supra section II.A. And as for DV-2020 visa holders with facially expired

visas, the State Department has issued public guidance that indicates that “individuals who

received diversity visas in 2020 as a result of orders in the court case Gomez v. Trump may travel

to the United States on an expired visa” at this time. U.S. Dep’t of State, Bureau of Consular Affs.,

Rescission of Presidential Proclamation 10014, http://travel.state.gov/content/travel/en/News/

visas-news/rescission-of-presidential-proclamation-10014.html. (last updated Feb. 24, 2021).

There is thus nothing left for the court to remedy with respect to those Plaintiffs with DV-2020

visas in hand. Cf. Hall v. CIA, 437 F.3d 94, 99 (D.C. Cir. 2006) (finding the plaintiff’s claim was

moot where he “already ha[d] obtained everything that [he] could recover . . . by a judgment of

th[e] court in [his] favor” (internal quotation marks omitted)).

        The problem for the court, however, is that Defendants have not identified any particular

Plaintiff whose claims are moot. See Honeywell Int’l, Inc. v. Nuclear Regul. Comm’n, 628 F.3d

568, 576 (D.C. Cir. 2010) (“The initial ‘heavy burden’ of establishing mootness lies with the party

asserting a case is moot . . . .”). Thus, while the court agrees that the claims of some Plaintiffs are

moot, the court cannot say which ones. Nevertheless, in crafting relief, the court will exclude those

Plaintiffs who received DV-2020 visas before the end of the fiscal year.

                          b.       Standing for Aker, Fonjong, Kennedy, and Mohammed Plaintiffs

        Defendants next assert that the 4,173 named Plaintiffs in the Aker, Fonjong, Kennedy, and

Mohammed cases lack standing because they have failed to “assert[] anything more than general

factual allegations of injury.” See Defs.’ Reply at 7. Relying on the heightened evidentiary



2
 President Biden rescinded the so-called “travel ban” Proclamation on January 20, 2021. See Proclamation No. 10141,
86 Fed. Reg. 7005 (Jan. 20, 2021).
                                                        14
         Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 15 of 53




standard for establishing standing at summary judgment, see id. at 8 (citing Humane Soc’y of the

U.S. v. Perdue, 935 F.3d 598, 604 (D.C. Cir. 2019)), Defendants assert that “[i]n their summary

judgment motion, . . . no plaintiff from these cases supports their factual assertions by citing to

particular parts of materials in the record, and no plaintiff has ‘set forth by affidavit or other

evidence’ any specific facts that establish their standing to proceed,” id. (quoting Lujan, 504 U.S.

at 561). As a result, Defendants contend, “the Aker, Fonjong, Kennedy, and Mohammed Plaintiffs

have forfeited any claim to standing.” Id.

         Defendants’ argument overlooks the procedural history of this case. In Gomez I, this court

explained that “in the context of a preliminary injunction the court requires the plaintiff to show a

substantial likelihood of standing under the heightened standard for evaluating a motion for

summary judgment.” 485 F. Supp. 3d at 169 (cleaned up); see Elec. Privacy Info. Ctr., 878 F.3d

at 377. The court went on to hold that at least one Plaintiff in the Gomez, Aker, Fonjong, and

Mohammed cases had established a substantial likelihood of standing under that heightened

standard. 3 See Gomez I, 485 F. Supp. 3d at 170–75 (finding that Gomez Plaintiff Aya Nakamura,

Mohammed Plaintiff Shereen Elsaid Rezk Abdelaziz Nawara, Fonjong Plaintiff Marina Filippova,

and Aker Plaintiff Nora Abdelkhalek Abd Abdelsalam had, via declarations, “demonstrated a

substantial likelihood that they ha[d] been procedurally injured and that those injuries are traceable

to Defendants’ implementation of the Proclamations”). That holding was reaffirmed in Gomez II,

where this court certified the DV-2020 class, finding that a class representative had standing to




3
  Kennedy was not consolidated with the Gomez-led cases until after Gomez I was decided. See Minute Order,
Kennedy, No. 20-cv-2639 (D.D.C. Oct. 9, 2020). But because the Kennedy Plaintiffs are members of the class certified
in Gomez, the court need not make an independent finding as to their standing here. See, e.g., J.D. v. Azar, 925 F.3d
1291, 1323 (D.C. Cir. 2019) (“It is settled that in a case involving joined, individual plaintiffs bringing a shared claim
seeking a single remedy, Article III’s case-or-controversy requirement is satisfied if one plaintiff can establish injury
and standing.”).
                                                           15
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 16 of 53




bring her claims. See Gomez II, 490 F. Supp. 3d at 293. The 4,173 named Plaintiffs in this

consolidated action are thus members of a certified class, a representative of which this court has

already found has standing under the heightened standard that applies at summary judgment. See

id. at 293 (citing Gomez I, 485 F. Supp. 3d at 169–72).

       These details are important for at least two reasons. First, because this is a class action, the

class members who have not had their DV-2020 applications adjudicated remain “entitled to the

relief already afforded” to the class representative. Franks v. Bowman Transp. Co., 424 U.S. 747,

755 (1976); see also County of Riverside v. McLaughlin, 500 U.S. 44, 51–52 (1991) (collecting

cases and explaining that “the termination of a class representative’s claim does not moot the

claims of the unnamed members of the class” (internal quotation marks omitted)). Although the

court understands that the class representative in Gomez II has received her diversity visa, thus

making her individual claims moot, the claims of those class members who did not receive a

diversity visa before the end of the fiscal year remain live. Those members include individual

Plaintiffs in Aker, Fonjong, Kennedy, and Mohammed.

       Second, because Plaintiffs established standing at the preliminary injunction phase, they

likewise satisfied their burden for purposes of summary judgment. See Elec. Privacy Info. Ctr.,

878 F.3d at 377 (“In the context of a preliminary injunction motion, we require the plaintiff to

show a substantial likelihood of standing under the heightened standard for evaluating a motion

for summary judgment.” (cleaned up)). Defendants cite no authority to suggest that the court may

not rely on record evidence submitted at earlier stages of the litigation to establish standing at the

summary judgment phase so long as that evidence satisfies the heightened burden of proof and

there remain Plaintiffs in the action with live claims. See Oral Arg. Tr., ECF No. 236 [hereinafter

Hr’g Tr.], at 50:3–11 (acknowledging that there are Plaintiffs in each case that have not received

                                                 16
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 17 of 53




DV-2020 visas). And, importantly, Defendants have not come forward with any evidence

demonstrating that the claims of those Plaintiffs in Aker, Fonjong, and Mohammed as to whom the

court found standing are now moot. The “heavy burden of establishing mootness is not carried by

proving that the case is nearly moot, or is moot as to a ‘vast majority’ of the parties. [Defendants’]

heavy burden requires that they establish cessation, not near cessation.” True the Vote v. IRS, 831

F.3d 551, 561 (D.C. Cir. 2016). Defendants have not made that showing.

        The court is thus satisfied that the Aker, Fonjong, Kennedy, and Mohammed Plaintiffs, both

as members of the DV-2020 class certified in Gomez and in their individual cases, have standing

to assert their claims at the summary judgment stage.

                2.      Mootness of Certain Claims

        As briefly discussed above, “[a] lawsuit becomes moot . . . ‘when the issues presented are

no longer live or the parties lack a legally cognizable interest in the outcome.’” Almaqrami v.

Pompeo, 933 F.3d 774, 779 (D.C. Cir. 2019) (internal quotation marks omitted) (quoting Chafin,

568 U.S. at 172); see also Hall, 437 F.3d at 99 (“The rule against deciding moot cases forbids

federal courts from . . . deciding questions that cannot affect the rights of litigants in the case before

them.” (cleaned up)). “The burden of establishing mootness rests on the party that raises the issue,”

Motor & Equip. Mfrs. Ass’n v. Nichols, 142 F.3d 449, 459 (D.C. Cir. 1998), and the burden is

“heavy,” County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979).

        Defendants contend that “[r]ecent executive and administrative actions,” including the

revocation of Proclamation 10014 and the expiration of Proclamation 10052, “have rendered moot

the immigrant visa Plaintiffs’ claims,” including their challenge to the No-Visa Policy. Defs.’

Reply at 9–12; see also Defs.’ Notice of Expiration of PP 10052, ECF No. 228. This argument is

based on the long-standing principle that an agency’s “voluntary cessation of [a] challenged

                                                   17
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 18 of 53




practice[] . . . renders [moot a] dispute” about that practice. Porup v. CIA, 997 F.3d 1224, 1233

(D.C. Cir. 2021). The court agrees with Defendants in part.

        The claims of the non-DV-2020 immigrant plaintiffs (family-based and employment-based

immigrant visa beneficiaries) are moot, as neither the challenged Proclamations nor any

implementing policy any longer impedes the processing of their visa applications or their entry

into the country. 4 The court can grant no meaningful relief to those Plaintiffs. But the DV-2020

Plaintiffs’ claims are not entirely moot because, should they prevail, relief plausibly remains

available. See Arizonans for Official English, 520 U.S. at 68 n.22. To be sure, those Plaintiffs can

no longer seek a declaration that the Proclamations and implementing policies were unlawful. See

Almaqrami, 933 F.3d at 783 (“Courts generally cannot declare unlawful or enjoin policies that are

no longer in force.”). But their request that the court order the State Department to adjudicate the

9,095 visas reserved pursuant to Gomez II causes this case to remain a live controversy. See Gomez

Pls.’ Mem. at 44–45; Aker et al. Pls.’ Mot. at 26; see also Gomez II, 490 F. Supp. 3d at 294–95

(reserving visas).

        The D.C. Circuit’s opinion in Almaqrami illustrates why. There, the Circuit reversed a

district court order dismissing as moot a case very similar to this one. A group of DV-2017

plaintiffs sought a preliminary injunction on the grounds that the State Department had unlawfully

failed to process their applications pursuant to the agency’s implementation of Executive

Order 13780. See P.K. v. Tillerson, 302 F. Supp. 3d 1 (D.D.C. 2017). The district court found

that it could not direct the State Department to process the plaintiffs’ visas because of ongoing

litigation in the Supreme Court over the validity of the so-called “travel ban,” Executive Order



4
 No Plaintiff asserts that the now expired Proclamations are likely to recur, which might otherwise defeat mootness.
See True the Vote, 831 F.3d at 561. The court also is satisfied that the Proclamations are not likely to be revived.
                                                        18
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 19 of 53




13780, and so it directed the State Department to “reserve any unused visa numbers for FY 2017

for processing following the Supreme Court’s decision.” Id. at 9–11. After the fiscal year deadline

passed and Executive Order 13780 had lapsed on its own terms, the State Department argued that

the action was moot. See Almaqrami v. Tillerson, 304 F. Supp. 3d 1 (D.D.C. 2018). The district

court agreed, finding that because the Supreme Court had dismissed the challenge to Executive

Order 13780 as moot, there was no additional relief that the district court could grant the plaintiffs.

Id. at 6–8.

        On appeal, the D.C. Circuit reversed, holding that the district court improperly dismissed

the case because it was “not implausible” that the court’s pre–September 30 order left “open the

possibility” that additional relief would be available. Almaqrami, 933 F.3d at 781–82 & n.2. The

court stressed that whether a challenged agency action “has expired has no effect on the potential

viability of plaintiffs’ theories of relief, which [the court] must assume are valid unless they are

wholly insubstantial and frivolous.” Id. at 783 (internal quotation marks omitted). “[B]ecause

there [was] some chance that [the requested] relief would be effective at securing plaintiffs’

immigration to the United States,” the court held that plaintiffs’ “‘suit remain[ed] live.’” Id. at 784

(quoting Mission Prod. Holdings, Inc. v. Tempnology, LLC, 139 S. Ct. 1652, 1660 (2019));

cf. Ermuraki v. Renaud, 987 F.3d 384, 386 n.2 (5th Cir. 2021) (interpreting Almaqrami to hold

“that when a plaintiff files suit and the district court grants some relief—but not the visa—before

the end of the fiscal year, the claim is not moot”).

        So, too, here. If the court rules in Plaintiffs’ favor that the No-Visa Policy and COVID-19

guidance violated the APA, the court’s September 30 Order preserving 9,095 diversity visa

numbers provides an avenue of relief for the DV-2020 Plaintiffs. Under Almaqrami, the possibility

that the processing of those reserved visas could result in Plaintiffs receiving a visa and

                                                  19
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 20 of 53




immigrating to the United States is “sufficient to preserve the [] court’s subject matter jurisdiction”

over Plaintiffs’ claims. 933 F.3d at 783.

               3.      Principles of Nonreviewability

       Defendants next argue anew that “[p]rinciples of nonreviewability bar judicial review

under the APA of Plaintiffs’ claims that are not moot.” Defs.’ Reply at 12; see Defs.’ Mot. for

Partial Summ. J., ECF No. 189 [hereinafter Defs.’ Mot.], Mem. in Supp. of Defs.’ Mot., ECF

No. 189-1 [hereinafter Defs.’ Mem.], at 13–16. In Gomez I, this court rejected Defendants’

argument that the doctrine of consular nonreviewability barred judicial review of Plaintiffs’ claims.

485 F. Supp. 3d at 175–76. And that argument has not improved with age. The court observed

that “not every legal challenge that touches on the admission or exclusion of foreign nationals is

foreclosed by consular nonreviewability,” and “[d]istrict courts in this jurisdiction consistently

have held that ‘when the suit challenges inaction, as opposed to a decision taken within the consul’s

discretion, there is jurisdiction.” Id. at 176 (cleaned up) (quoting Moghaddam v. Pompeo, 424

F. Supp. 3d 104, 114 (D.D.C. 2020)). Defendants make no attempt to confront the court’s prior

analysis or the cases cited therein, and instead advance a more sweeping theory that any executive

action that bears on visa processing is inherently unreviewable. See Defs.’ Mem. at 13–16.

Defendants are wrong again.

       The cases Defendants rely on do not help their cause. They first cite to Fiallo v. Bell for

the proposition that “[t]he Supreme Court has ‘long recognized the power to expel or exclude

aliens as a fundamental sovereign attribute exercised by the Government’s political departments

largely immune from judicial control.’” Defs.’ Mem. at 14 (quoting Fiallo v. Bell, 430 U.S. 787,

792 (1977)).    But that case involved a very different situation—a challenge to Congress’s

“immigration legislation,” Fiallo, 430 U.S. at 793–94—not a challenge to the Executive Branch’s

                                                  20
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 21 of 53




compliance with immigration legislation. Appellants were “three sets of unwed natural fathers

and their illegitimate offspring who sought . . . a special immigration preference by virtue of a

relationship to a citizen or resident alien child or parent.” Id. at 790. They had each been denied

eligibility for an immigrant visa under sections 101(b)(1) and 101(b)(2) of the INA and challenged

the constitutionality of the provisions. “[N]oting that Congress’ power to fashion rules for the

admission of aliens was ‘exceptionally broad,’” a three-judge district court panel dismissed the

action, and the Supreme Court affirmed. Id. at 791–92 (quoting Fiallo v. Levi, 406 F. Supp. 162,

165, 166 (E.D.N.Y. 1975)). In rejecting the plaintiffs’ claim that the statute was so unreasonable

as to violate due process, the Court “underscore[d] the limited scope of judicial inquiry into

immigration legislation,” id. at 792, and recalled with approval Justice Frankfurter’s concurrence

in Harisiades v. Shaughnessy:

                The conditions of entry for every alien, the particular classes of
                aliens that shall be denied entry altogether, the basis for determining
                such classification, the right to terminate hospitality to aliens, [and]
                the grounds on which such determination shall be based, have been
                recognized as matters solely for the responsibility of the Congress
                and wholly outside the power of this Court to control.

Id. at 796 (quoting Harisiades v. Shaughnessy, 342 U.S. 580, 596–97 (1952) (Frankfurter, J.,

concurring)).

        Here, however, Plaintiffs do not ask the court to interfere with Congress’s legislative power

over the admission of aliens. To the contrary, Plaintiffs ask the court to enforce the law as

Congress, in its authority, has written it. Just as this court has held that “[w]hen the Government

simply declines to provide a decision in the manner provided by Congress” its actions are not

shielded under the doctrine of consular nonreviewability, Gomez I, 485 F. Supp. 3d at 176, the

Government’s actions are not shielded by deference that is reserved solely for Congress to legislate

in this area.
                                                  21
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 22 of 53




       Defendants’ reliance on Kleindienst v. Mandel is similarly unavailing. That case did not

involve a request for visa adjudication, but instead involved a request to reverse a visa denial.

408 U.S. 753, 757–59, 769 (1972). At issue was the Attorney General’s refusal to waive the

ineligibility of a Marxist Belgian journalist to travel on a temporary nonimmigrant visa. See id.

at 756–59. The INA authorizes the Attorney General to grant a waiver of ineligibility upon

recommendation of the Secretary of State or a consular officer. See 8 U.S.C. § 1182(d)(3). That

authority, committed to the Executive Branch’s discretion by law, is fundamentally different from

the challenged agency action in this case.

       Here, “Plaintiffs challenge the State Department’s refusal to review and adjudicate their

and the class members’ pending visa applications” in accordance with law, Gomez Reply at 4

(cleaned up), not “a particular determination in a particular case of matters which Congress has

left to executive discretion,” Int’l Union of Bricklayers & Allied Craftsmen v. Meese, 761 F.2d

798, 801 (D.C. Cir. 1985).      Such a challenge—to a general policy and not a “particular

determination”—was expressly recognized as reviewable by the D.C. Circuit in Bricklayers, id.

at 799–801. And that “precedent has been applied [by multiple courts] in this district to allow

challenges to the legality of State Department policies—and their application—without

implicating the discretionary decisionmaking of individual consular officers.” Tate v. Pompeo,

513 F. Supp. 3d 132, 142 (D.D.C. 2021) (citing P.K., 302 F. Supp. 3d at 12 (“[T]he doctrine of

consular non-reviewability does not apply because Plaintiffs challenge the State Department’s

policy, not the discretion of a specific consular officer in applying the policy.”)), appeal filed,

No. 21-5068 (D.C. Cir.).     Only at oral argument did Defendants attempt to meaningfully

distinguish Bricklayers, see Hr’g Tr. at 54:11–57:8, and the court remains unpersuaded. This case

does not, as Defendants contend, concern a particular admission decision. See Defs.’ Mem. at 13;

                                                22
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 23 of 53




Hr’g Tr. at 57:6–8. It concerns whether an “executive department[] abide[d] by [] legislatively

mandated procedures,” and “federal courts have [long been understood to have] jurisdiction over”

such a case. Bricklayers, 761 F.2d at 801 (providing cases).

       The court is similarly unpersuaded by Defendants’ alternative argument that “courts may

not review decisions to exclude aliens ‘unless expressly authorized by law.’” Defs.’ Mem. at 14

(quoting United States ex rel. Knauff v. Shaughnessy, 338 U.S. 537, 542–43 (1950)). They base

that argument on the assertions that (1) “Congress has established a comprehensive statutory

framework for judicial review of decisions concerning an alien’s ability to remain in the United

States,” id. (citing 8 U.S.C. § 1252); and (2) Congress has “expressly rejected a cause of action to

seek judicial review of visa denials,” id. at 15 (citing 6 U.S.C. § 236(f)). The former contention

misstates the scope of section 1252, which governs only judicial review of removal orders, and

the latter does nothing more than articulate the same doctrine of consular nonreviewability that the

court has already found does not preclude review in this case. Neither provision has any bearing

on the question of whether judicial review is permitted in this context, where Congress has

commanded action by the executive branch to adjudicate diversity visa applications and where

Congress has not expressly rejected a cause of action.

       Defendants thus have not shown why the APA’s “basic presumption of judicial review”

does not apply in this case. See Dep’t of Homeland Sec. v. Regents of Univ. of Cal., 140 S. Ct.

1891, 1905 (2020); see also Bowen v. Mich. Acad. of Family Physicians, 476 U.S. 667, 681 (1986)

(“Congress intends the executive to obey its statutory commands[,] and . . . it expects the courts to

grant relief when an executive agency violates such a command.”); INS v. Chadha, 462 U.S. 919,

953 n.16 (1983) (“Executive action under legislatively delegated authority . . . is always subject to



                                                 23
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 24 of 53




check by the terms of the legislation[,] . . . and if that authority is exceeded it is open to judicial

review.”).

                                          *       *       *

       For these reasons, the court is satisfied it has jurisdiction over the claims of Plaintiffs who

have not yet had their DV-2020 applications adjudicated and turns now to the merits.

       B.      Merits Arguments

               1.      No-Visa Policy – Not in Accordance with Law

       The Gomez, Fonjong, Mohammed, and Kennedy Plaintiffs seek summary judgment on their

claims that Defendants’ No-Visa Policy is “not in accordance with law and [is] in excess of

statutory authority.” See Gomez Pls.’ Mem. at 22 (cleaned up). The court previously described

the No-Visa Policy as the State Department’s “policy of suspending all processing and issuance

of visas in categories covered by the Proclamation[s] and not subject to an exception.” Gomez I,

485 F. Supp. 3d at 163. Though the No-Visa Policy expired with the challenged Proclamations,

as discussed above, Plaintiffs’ challenge to the policy remains a live controversy because the court

can plausibly grant relief in the form of an order to process reserved DV-2020 visas.

       Plaintiffs contend that the policy is contrary to, among other provisions: (1) the INA’s

mandate that all immigrant and nonimmigrant “visa applications shall be reviewed and adjudicated

by a consular officer,” Gomez Pls.’ Mem. at 16–17 (quoting 8 U.S.C. § 1202(b), (d)); (2) the INA’s

provision that a “consular officer may issue” a visa to an individual who has “made proper

application therefor,” id. at 17 (quoting 8 U.S.C. § 1201(a)(1)); and (3) the statutory mandate that

DV-2020 selectees “shall remain eligible” to receive a visa through the end of the fiscal year, id.

(quoting 8 U.S.C. § 1154(a)(1)(I)(ii)(II)). The No-Visa Policy’s effect, Plaintiffs argue, “was to



                                                  24
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 25 of 53




declare otherwise-qualified DV-2020 selectees [] ineligible for visas before the fiscal year’s close.”

Id.

        Defendants’ primary response is that the No-Visa Policy was an automatic consequence of

another statutory provision of the INA—8 U.S.C. § 1201(g)—and therefore it did not violate the

APA. See Defs.’ Mem. at 17–23. Section 1201(g) provides that “[n]o visa . . . shall be issued to

an alien if . . . it appears to the consular officer . . . that such alien is ineligible to receive a visa or

other such documentation under section 1182.” 8 U.S.C. § 1201(g). Defendants interpret

section 1201(g) to mean that a person who is not permitted to enter the United States under

section 1182(f), as the DV-2020 Plaintiffs were not because of the Proclamations, is rendered

ineligible to receive a visa.

        The court rejected this argument in Gomez I and reaffirms and incorporates that analysis

in full. Gomez I, 485 F. Supp. 3d at 191. The court summarizes its rationale here. There is a

“‘basic distinction between admissibility determinations,’ i.e., entry determinations, and ‘visa

issuance that runs throughout the INA.’” Gomez I, 485 F. Supp. 3d 191 (footnote omitted) (quoting

Trump v. Hawaii, 138 S. Ct. 2392, 2414 & n.3 (2018)). Section 1201(g) precludes the issuance of

visas to only persons who are “ineligible to receive a visa” under section 1182—it says nothing

about persons who are ineligible to enter the country. See 8 U.S.C. § 1201(g) (emphasis added).

The categories of persons deemed ineligible to receive a visa under section 1182 are found in

subsection 1182(a), which provides that “aliens who are inadmissible under the following

paragraphs are ineligible to receive visas and ineligible to be admitted to the United States.” Id.

§ 1182(a). The reference to “paragraphs” in subsection 1182(a) does not include the entirely

distinct subsection of 1182(f), but instead refers to “the ten paragraphs of § 1182(a).” Gomez I,

485 F. Supp. 3d at 192. Subsection (f), by contrast, authorizes the President to adopt a restriction

                                                     25
         Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 26 of 53




on only entry; it does not authorize him to add eligibility requirements. See 8 U.S.C. § 1182(f)

(noting consequences of presidential finding “that the entry of any aliens . . . would be detrimental

to the interests of the United States” (emphasis added)); see also Castaneda-Gonzalez v. INS, 564

F.2d 417, 426 (D.C. Cir. 1977) (explaining that section 1201(g) “directs [consular officers] not to

issue visas to any alien who falls within one of the excludable classes described in [8 U.S.C.

§ 1182(a)]”). A restriction on entry pursuant to subsection 1182(f) therefore does not render a

person ineligible to receive a visa. Three other district courts have since agreed with this court’s

interpretation of these sections of the INA. See Tate, 513 F. Supp. 3d at 144–45; Milligan v.

Pompeo, 502 F. Supp. 3d 302, 316 (D.D.C. 2020); Young v. Trump, 506 F. Supp. 3d 921, 944–45

(N.D. Cal. 2020).

         None of the new arguments that Defendants offer in their motion for partial summary

judgment can overcome the clear statutory text. To begin, Defendants again attempt to invoke the

Supreme Court’s decision in Trump v. Hawaii, but the court stands by its prior assessment that

Hawaii does not support Defendants’ interpretation of the INA. See Gomez I, 485 F. Supp. 3d

at 192 (“[T]he [Hawaii] court never held that the President’s suspension of entry under § 1182(f)

renders a person ineligible to receive a visa.”). Citing a single passage, Defendants assert that the

“Hawaii Court [] suggest[ed] . . . that the State Department’s refusal of visas pursuant to a

presidential proclamation is compelled by the INA.” Defs.’ Mem. at 18 (emphasis added). They

quote:

               Section 1182 defines the universe of aliens who are admissible into
               the United States (and therefore eligible to receive a visa). Once
               § 1182 sets the boundaries of admissibility, § 1152(a)(1)(A)
               prohibits discrimination in the allocation of immigrant visas based
               on nationality and other traits.



                                                 26
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 27 of 53




Id. (quoting Hawaii, 138 S. Ct. at 2414). But this passage of Hawaii cannot be read to “suggest”

what Defendants claim it does.

       The Hawaii Court distinguished between entry, on the one hand, and visa eligibility and

issuance, on the other, in a myriad of places. For example, in the introduction to section III of its

opinion, the Court distinguished between the “grounds on which an alien abroad may be

inadmissible to the United States and [therefore] ineligible for a visa,” and the “authority [of the

President] to suspend or restrict the entry of aliens in certain circumstances.” Hawaii, 138 S. Ct.

at 2407 (emphasis added). For the former, the Court cited to section 1182(a) and included

examples of the various reasons an alien may be deemed ineligible for a visa: health-related

grounds, criminal history, terrorist activities, and foreign policy grounds. Id. For the latter,

pertaining to the President’s authority to suspend or restrict entry, the Court cited to

section 1182(f). Id. Elsewhere too, whenever the Court discussed the President’s authority under

section 1182(f), it focused on the President’s “‘power’ to impose entry restrictions.” Id. at 2408

(emphasis added); see also id. at 2408–09 (discussing the President’s ability to “restrict entry of

aliens” (emphasis added)).

       The distinction comes into clearest focus in section III.C, where the Court discussed the

plaintiffs’ discrimination claim. Id. at 2413–15. The provision under which that claim was brought

provides that “no person shall . . . be discriminated against in the issuance of an immigrant visa

because of the person’s race, sex, nationality, place of birth, or place of residence.” 8 U.S.C.

§ 1152(a)(1)(A) (emphasis added). The Hawaii plaintiffs argued that this provision “applies to

the predicate question of a visa applicant’s eligibility for admission and the subsequent question

[of] whether the holder of a visa may in fact enter the country.” Hawaii, 138 S. Ct. at 2414

(emphasis added). The Court “reject[ed] plaintiffs’ interpretation,” however, on the basis that “it

                                                 27
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 28 of 53




ignore[d] the basic distinction between admissibility determinations and visa issuance that runs

throughout the INA.” Id.; see also id. at 2414 n.3 (citing examples). In so doing, the Court

expressly observed that “[t]he concepts of entry and admission—but not issuance of a visa—are

used interchangeably in the INA.” Id. at 2414 n.4 (emphasis added). Hawaii thus does not help

Defendants’ cause, and Defendants cite to no other case for the proposition that a section 1182(f)

restriction on entry constitutes a disqualification for visa eligibility.

        Scrambling to find statutory authority for their actions, Defendants point to two other

statutory provisions they claim are in tension with the court’s interpretation of section 1182(f).

They first point to 8 U.S.C. § 1185(a)(1), which makes it unlawful “for any alien to . . . enter or

attempt to . . . enter the United States” in violation of Presidential Proclamations. See Defs.’ Mem.

at 18–19. Because it is illegal for anyone subject to a Proclamation to “attempt entry,” and because

visa issuance is a predicate step to entering the country, the argument goes, “requir[ing] consular

officers to grant visas . . . to individuals who are not permitted to attempt to enter the United States”

conflicts with section 1185(a)(1) and “invites confusion.” Id. at 19. The court agrees with the two

other courts in this District that have rejected this argument. See Tate, 513 F. Supp. 3d at 145;

Milligan, 502 F. Supp. 3d at 316. Section 1185(a)(1) says nothing about issuance of a visa.

See 8 U.S.C. § 1185(a)(1); see also Hawaii, 138 S. Ct. at 2414 n.3 (showing that the INA is “rife

with examples distinguishing between the [] concepts” of admission or entry and visa eligibility

or issuance). Because the issuance of a visa and an attempt to enter the country are distinct acts,

Defendants are wrong to suggest that the issuance of a visa to an alien that is barred from entering

the United States under a Proclamation would violate section 1185(a)(1).

        Defendants’ position that a visa may not issue if an alien cannot enter the country is further

untenable given that some proclamations restrict entry for short periods of time, and aliens subject

                                                   28
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 29 of 53




to those Proclamations may be issued visas consistent with the INA despite such restrictions. For

example, the COVID-19 regional proclamations bar certain foreign nationals from entry, or

attempted entry, into the United States if they have been physically present in certain countries

within the preceding 14 days. See, e.g., Proclamation No. 9996, 85 Fed. Reg. 15,341 (Mar. 14,

2020). Whereas a visa recipient subject to the regional proclamations would be prohibited from

attempting to enter the United States before the 14 days expired, that person would not be barred

from attempting to enter or entering the United States from a country not covered by a

proclamation after the 14th day. See Tate, 513 F. Supp. 3d at 145. It thus cannot be said that a

consular officer would violate section 1185(a)(1) by issuing a visa to an alien who would be

eligible to enter the United States 14 days later. But under Defendants’ interpretation, such an

issuance would be unlawful. That is not the law. After all, “[o]btaining a visa from an American

consul has never guaranteed an alien’s entry into the United States.” Saavedra Bruno v. Albright,

197 F.3d 1153, 1157 (D.C. Cir. 1999). It “merely gives the alien permission to arrive at a port of

entry and have an immigration officer independently examine the alien’s eligibility for admission.”

Id.; see also 8 U.S.C. § 1185(d) (“Nothing in this section shall be construed to entitle an alien to

whom a permit to enter the United States has been issued to enter the United States, if, upon arrival

in the United States, he is found to be inadmissible under any of the provisions of this chapter, or

any other law . . . .”). It is the act of arriving at a port and presenting documentation—not the

remote act of obtaining a visa from a consular officer—that constitutes “attempt[ing] to enter.”

8 U.S.C. § 1185(a).

       Nor is the court persuaded that its interpretation of the law “invites confusion,” Defs.’

Mem. at 19, because U.S. Customs and Border Protection officers may need to “deny entry despite

the existence of a recently-issued visa,” id. at 26. See Gomez I, 485 F. Supp. 3d at 192. Defendants

                                                 29
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 30 of 53




have not demonstrated any actual confusion resulting from the court’s ruling in Gomez I, which

was more than 10 months and approximately 3,200 diversity visas ago. See Defs.’ Suppl. Report

on Good Faith Efforts to Implement the Prelim. Inj., ECF No. 143, at 3. To the contrary, Plaintiffs

have submitted declarations showing that the system is working as well as can be expected.

DV-2020 Plaintiffs who were issued diversity visas prior to the deadline were advised that they

were not permitted to attempt to enter the country while the Proclamations remained in effect, and

their visas contained annotations to that effect. See, e.g., Gomez Pls.’ Mot., Decl. of Fatma Bushati,

ECF No. 195-4, ¶ 27; Gomez Pls.’ Mot., Decl. of Jodi Lynn Karpes, ECF No. 195-8, ¶ 18; Gomez

Pls.’ Mot., Second Suppl. Decl. of Aja Tamamu Mariama Kinteh, ECF No. 195-9, ¶¶ 11–12. In

any event, to the extent Defendants’ argument rests on the potential for confusion, that is a policy

argument and one better addressed to Congress. Defendants should ask Congress to amend the

statute to permit consular officers to deny visas to persons who are ineligible for entry under

section 1182(f).

       Defendants next point to a statute requiring consular officers to certify, before issuing a

visa, “that a check of the Automated Visa Lookout System, or any other system or list which

maintains information about the excludability of aliens under the [INA] has been made and that

there is no basis under such system for the exclusion of such alien.” Defs.’ Mem. at 22 (emphasis

omitted) (quoting Foreign Relations Authorization Act, Fiscal Years 1994 and 1995, Pub. L.

No. 103-236, § 140(c)(1)(A), 108 Stat. 382, 400 (1994) (note to 8 U.S.C. § 1182)). Defendants

assert, without further explanation, that “[a] determination that an individual is subject to a

section 1182(f) proclamation will result in the alien’s name being included in the automated visa

lookout system.” Id. (citing Defs.’ Mot., Decl. of Edward J. Ramotowski, ECF No. 189-2

[hereinafter Ramotowski Decl.], ¶ 8). And, “[a]s a result, a consular officer who issues a visa to

                                                 30
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 31 of 53




an applicant subject to a 1182(f) restriction could be found to have violated Visa Lookout

Accountability requirements.” Id. This argument is unavailing for at least two reasons. First,

there simply is no evidence in the record that any Plaintiff’s name was entered into this “Automated

Visa Lookout System” or that the System’s existence had any impact on the State Department’s

decision to implement the No-Visa Policy. Under the APA, the court is “limited to the grounds

that the agency invoked when it took the action.” Regents of the Univ. of Cal., 140 S. Ct. at 1907

(internal quotation marks omitted). Second, it is entirely unclear what consequences would follow

from a consular officer’s issuance of a visa to an individual listed in the system. The statute says

only that the consular officer “shall certify, in writing, that a check of the Automated Visa Lookout

System . . . has been made”; it does not say that the officer shall not issue a visa to an individual

listed in it. See Pub. L. No. 103-236, § 140(c)(1)(A), 108 Stat. at 400. Defendants thus have not

shown how this provision “is inconsistent, or even in tension, with [the court’s] interpretation of

§ 1182(f).” Tate, 513 F. Supp. 3d at 146.

        Still not willing to concede the issue, Defendants go on to assert the reasonableness of their

interpretation of the INA with a flurry of arguments about statutory structure and historical practice

at the State Department. See Defs.’ Mem. at 19–28. None of these “argument[s] justifies departing

from the clear text of the statute.” Hawaii, 138 S. Ct. at 2410. The mental gymnastics Defendants

would have the court perform in piecing together various provisions of the INA to arrive at their

interpretation of section 1182(f), see Defs.’ Mem. at 19–21, is counter to the principle that “in

matters of immigration policy, where deference to the political branches is high, [courts] require

clear[] legislative direction . . . before adopting a reading of the statute that effects . . . sweeping

and monumental change in immigration policy,” Wang v. Blinken, 3 F.4th 479, 483 (D.C.

Cir. 2021).

                                                  31
         Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 32 of 53




         And Defendants are wrong that the court must defer to their interpretation because “the

State Department’s long-held understanding that the INA authorizes [visa refusal] is reasonable

and consistent with law.” Defs.’ Mem. at 23. It is a basic tenet of administrative law that “[w]hen

the words of a statute are unambiguous . . . judicial inquiry is complete.” Eagle Pharms., Inc. v.

Azar, 952 F.3d 323, 340 (D.C. Cir. 2020) (internal quotation marks omitted). No matter how

entrenched Defendants’ flawed interpretation of the law may be in State Department practice, “past

practice cannot provide a justification for agency action clearly contrary to statute.” Tate, 513

F. Supp. 3d at 146; Milligan, 502 F. Supp. 3d at 315 (“Given the clarity of section 1182(f), [] this

Court finds no basis to defer to State’s practice, however well established it may be.”); see also

SEC v. Sloan, 436 U.S. 103, 118 (1978) (“[C]ourts are the final authorities on issues of statutory

construction, and are not obliged to stand aside and rubber-stamp their affirmance of

administrative decisions that they deem inconsistent with a statutory mandate or that frustrate the

congressional policy underlying a statute.” (cleaned up)); Carlson v. Postal Regul. Comm’n, 938

F.3d 337, 349 (D.C. Cir. 2019) (“Even an agency’s consistent and longstanding interpretation, if

contrary to statute, can be overruled.”). 5

         Because Defendants have identified no applicable statutory authority permitting the State

Department to suspend visa processing on the basis of the entry restrictions imposed by the



5
  Defendants also cite a number of cases in which they claim other courts in this District have “accepted the application
of restrictions imposed under section 1182(f) as a basis for a visa denial.” Defs.’ Mem. at 25. But in none of those
cases was the court ever presented with the question of whether section 1182(f) was in fact a proper basis for denying
or not processing visas. See Kangarloo v. Pompeo, 480 F. Supp. 3d 134, 140–41 (D.D.C. 2020) (resolving case on
unreasonable delay grounds); Sarlak v. Pompeo, No. 20-cv-35(BAH), 2020 WL 3082018, at *6 (D.D.C. June 10,
2020) (same); Jafari v. Pompeo, 459 F. Supp. 3d 69, 77 (D.D.C. 2020) (finding plaintiff did not have a right to a
waiver); Ghadami v. U.S. Dep’t of Homeland Sec., No. 19-cv-397(ABJ), 2020 WL 1308376, at *7 (D.D.C. Mar. 19,
2020) (resolving case on unreasonable delay grounds); Bagherian v. Pompeo, 442 F. Supp. 3d 87, 96 (D.D.C. 2020)
(same); Thomas v. Pompeo, 438 F. Supp. 3d 35, 44 (D.D.C. 2020) (finding plaintiffs had stated a claim for
unreasonably delayed adjudication); Moghaddam v. Pompeo, 424 F. Supp. 3d 104, 116, 121 (D.D.C. 2020) (denying
motion to dismiss after finding plaintiffs had adequately alleged unreasonable delay and Accardi claims); Didban v.
Pompeo, 435 F. Supp. 3d 168, 177 (D.D.C. 2020) (resolving case on unreasonable delay grounds).
                                                          32
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 33 of 53




Presidential Proclamations, and because persons subject to the Presidential Proclamations are not

ineligible to receive visas under sections 1182(f) and 1201(g), the court grants summary judgment

to the Gomez, Fonjong, Kennedy, and Mohammed Plaintiffs on their claims that the State

Department’s No-Visa Policy was “not in accordance with law” and “in excess of statutory . . .

authority.” 5 U.S.C. § 706(2)(A), (C).

               2.      No-Visa Policy – Arbitrary and Capricious

       The court turns next to the claims asserted by all five Plaintiff groups that the Department’s

No-Visa Policy was arbitrary and capricious under the APA, 5 U.S.C. § 706(2)(A). See Gomez

SAC ¶ 315; Aker Am. Compl. ¶ 736; Mohammed SAC ¶ 2223. As before, the court need not linger

on this question because “[t]he Administrative Record reveals no justification for Defendants’

No-Visa Policy except the incorrect assumption that it is compelled by the Proclamations and

§ 1201(g).” Gomez I, 485 F. Supp. 3d at 194 (citing Certified Admin. R., ECF No. 103-1

[hereinafter CAR], at 24, 26, 28, 36, 38). The post hoc rationalization Defendants now offer for

the policy through the Ramotowski Declaration does not help their cause, as it serves only to

reaffirm that the policy was based on a misinterpretation of the law. See Ramotowski Decl. ¶¶ 2, 11

(“The Department’s understanding has been that the INA requires the refusal of visas where

section 212(f) applies and that the Department has no policy discretion to interpret section 212(f)

differently.”). As stated in the court’s prior opinion, “[a]gency action that ‘stands on a faulty legal

premise and [lacks] adequate rationale’ is arbitrary and capricious.” Gomez I, 485 F. Supp. 3d

at 194 (second alteration in original) (quoting Prill v. NLRB, 755 F.2d 941, 948 (D.C. Cir. 1985));

see also SEC v. Chenery Corp., 318 U.S. 80, 94 (1943) (“[A]n order may not stand if the agency

has misconceived the law.”). Because the court has now held that the No-Visa Policy was based

on a misconception of the law, the court grants summary judgment to the Gomez, Aker, Fonjong,

                                                  33
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 34 of 53




Kennedy, and Mohammed Plaintiffs on their claims that the No-Visa Policy was arbitrary and

capricious under section 706(2)(A) of the APA.

               3.      No-Visa Policy – Notice and Comment

       The Aker, Fonjong, Kennedy, and Mohammed Plaintiffs move for summary judgment on

their claims that Defendants’ No-Visa Policy violated the APA because it did “not me[e]t the

requirements for any exception to the APA’s requirement of Notice and Comment Rulemaking.”

Aker et al. Pls.’ Mot. at 14; see Aker Am. Compl. ¶ 742; Mohammed SAC ¶ 2232. Defendants

argue that summary judgment in their favor is warranted because “the suspension of routine visa

services due to the COVID-19 emergency does not require notice-and-comment” since

(1) “Congress has granted the Secretary of State broad authority to ‘administer, coordinate, and

direct the Foreign Service of the United States and the personnel of the Department of State,’”

Defs.’ Mem. at 41 (quoting 22 U.S.C. § 2651a), and (2) the formal rulemaking exception for

“foreign affairs functions of the United States” applies, id. (quoting 5 U.S.C. § 553(a)(1)).

Plaintiffs offer no meaningful response to these arguments. In fact, Plaintiffs devote only a single

sentence to this issue in their opposition and make no mention of it in their reply brief. See Aker

et al. Pls.’ Mot. at 14; Mohammed, Aker, Fonjong, & Kennedy Pls.’ Reply in Supp. of Cross-Mots.

for Summ. J., ECF No. 227 [hereinafter Aker et al. Pls.’ Reply]. Because “perfunctory and

undeveloped arguments, and arguments that are unsupported by pertinent authority, are deemed

waived,” Johnson v. Panetta, 953 F. Supp. 2d 244, 250 (D.D.C. 2013); see also Lash v. Lemke,

786 F.3d 1, 10 (D.C. Cir. 2015) (“As a general matter, we decline to consider arguments made in




                                                34
           Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 35 of 53




such a perfunctory fashion.”), the court enters summary judgment in favor of Defendants on this

claim. 6

                  4.       Exclusion of DV-2020 Visa Applications from Mission-Critical Processing

           The Gomez Plaintiffs next move for summary judgment on their claim that “the State

Department’s treatment of DV-2020 selectees under the COVID-19 Guidance—both their

exclusion from ‘mission critical’ visa services and their relegation to the lowest priority for visa

processing at reopened consular posts—[was] arbitrary, capricious, and unlawful under the APA.”

Gomez Pls.’ Mem. at 26; Gomez SAC ¶¶ 353, 362. The Fonjong, Kennedy, and Mohammed

Plaintiffs make a related claim that “Defendants arbitrarily and capriciously defined ‘mission

critical’ to exclude Diversity Visa Lottery winners.” Mohammed SAC ¶ 2263.

           Defendants first defend the COVID-19 guidance on the grounds that it “is not subject to

judicial review [under the APA] because it is ‘committed to agency discretion by law.’” Defs.’

Mem. at 30 (quoting 5 U.S.C. § 701(a)(2)). Not so. There is a “strong presumption that Congress

intends judicial review of administrative action,” and attempts to overcome that presumption must

be supported with “clear and convincing evidence that Congress intended that result.” Am. Hosp.

Ass’n v. Azar, 967 F.3d 818, 823–24 (D.C. Cir. 2020) (internal quotation marks omitted). The

Supreme Court has interpreted the exception to judicial review for agency “action committed to

agency discretion quite narrowly,” and has “generally limited the exception” to administrative

decisions that are “traditionally” left to agency discretion. See Dep’t of Commerce v. New York,

139 S. Ct. 2551, 2568 (2019). In limited circumstances, courts have found that the presumption

of reviewability is overcome (1) for “certain categories of administrative decisions that . . . [are]



6
  Because the court rules in Defendants’ favor based on waiver, it takes no position on their arguments, including that
the suspension of visa processing falls under the foreign affairs, or any other, exception to formal rulemaking.
                                                         35
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 36 of 53




committed to agency discretion,” such as “a decision not to institute enforcement proceedings” or

to “allocat[e] . . . funds from a lump-sum”; and (2) where a “statute is drawn so that a court would

have no meaningful standard by which to judge the agency’s exercise of discretion.” Physicians

for Soc. Resp. v. Wheeler, 956 F.3d 634, 642 (D.C. Cir. 2020) (internal quotation marks omitted).

       Defendants suggest that “agency determinations dealing with national interest and foreign

policy issues” are traditionally left to agency discretion. Defs.’ Mem. at 31. But the cases they

rely on for this proposition bear few similarities to the visa-processing questions before this court.

For example, Defendants rely on a case that challenged the transfer of marine vessel registrations

in which the court declined to reach the merits because it would need to “second guess[] not only

the Executive’s determinations regarding the military value of . . . eight vessels but also its

judgments on questions of foreign policy and national interest.” Dist. No. 1, Pac. Coast Dist.,

Marine Eng’rs’ Beneficial Ass’n v. Maritime Admin., 215 F.3d 37, 42 (D.C. Cir. 2000). They also

rely on a case that the D.C. Circuit concluded “would necessarily involve second-guessing the

Secretary’s assessment of the nation’s military force structure and the military value of the bases

within that structure.” Nat’l Fed’n of Fed. Emps. v. United States, 905 F.2d 400, 406 (D.C. Cir.

1990). No such concerns about interfering with the Executive’s military power inhere in the

court’s review of the State Department’s COVID guidance. All that Plaintiffs ask the court to do

is determine whether the State Department considered the relevant factors in adjusting its visa

adjudication protocols during the pandemic.

       And, unlike in the military context, the INA and the APA readily permit the court to

identify what factors the State Department needed to consider. Congress’s express directives in

the INA include that “[a]ll immigrant visa applications” and “[a]ll nonimmigrant visa applications

shall be reviewed and adjudicated by a consular officer.” 8 U.S.C. § 1202(b), (d) (emphasis

                                                 36
         Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 37 of 53




added). Accordingly, while the State Department of course retained discretion to organize its

priorities as necessary, it nonetheless remained obligated by Congress to carry out certain

functions. And once it took action to reorganize its priorities, the agency was required to act in

accordance with the APA. See Dickson v. Sec’y of Def., 68 F.3d 1396, 1404 n.12 (D.C. Cir. 1995)

(“[T]he APA provides a default standard of judicial review—arbitrary and capricious—precisely

for situations . . . where a statute does not otherwise provide a standard of judicial review.”). The

court thus has available judicial standards by which to judge Defendants’ conduct.

         On the merits, the court stands by its prior holding. Although Defendants now attempt to

provide a rationale for the COVID-19 guidance, 7 see Defs.’ Mem., Decl. of Brianne Marwaha,

ECF No. 189-3 [hereinafter Marwaha Decl.], that post hoc rationalization cannot make up for the

lack of contemporaneous evidence showing that the agency gave any consideration to the

September 30 deadline for issuance of diversity visas or the “detrimental effects that will be

wrought on diversity visa selectees if they do not receive visas,” Gomez I, 485 F. Supp. 3d at 199;

Regents of the Univ. of Cal., 140 S. Ct. at 1909 (declining to consider “post hoc rationalizations”

from the agency in light of “[t]he basic rule” that “[a]n agency must defend its actions based on

the reasons it gave when it acted”). The State Department surely understood the consequences of

an expiring statutory time period on a visa application. For example, the State Department

specifically designated “Age-Out IV cases” as an “example[] of mission-critical visa services.”

CAR at 12. These cases involve minor, family-based visa applicants who, if they turn 21 years of


7
  At the preliminary injunction phase of this litigation, Defendants “d[id] not attempt to defend the rationality of their
COVID-19 Guidance[,] [n]or d[id] they dispute that the Guidance constitutes final agency action.” Gomez I, 485
F. Supp. 3d at 199. Defendants now assert, without additional support, that they “dispute[] that the State Department’s
COVID-19 Prioritization Guidance constitutes a final agency action.” Defs.’ Mem. at 30. This perfunctory argument
is inadequately presented, see Johnson, 953 F. Supp. 2d at 250, and, in any event, fails to overcome the court’s prior
holding that the COVID-19 guidance is final agency action. Gomez I, 485 F. Supp. 3d at 199. The policy “mark[ed]
the consummation of Defendants’ decisionmaking and impose[d] significant legal consequences on DV-2020
selectees applying for visas at posts that ha[d] not resumed routine visa services.” Id.
                                                           37
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 38 of 53




age, are placed in a less favored visa category and lose their opportunity to immigrate for the

foreseeable future. See Gomez v. Trump, No. 20-cv-01419 (APM), 2020 WL 3429786, at *1

(D.D.C. June 23, 2020). DV-2020 selectees faced a similar, if not more dire, fate—they would

lose the ability to immigrate altogether if not issued a visa by a statutory deadline. See 8 U.S.C.

§ 1154(a)(1)(I)(ii)(II).   Yet nothing in the record suggests that the State Department even

considered this consequence as to DV-2020 selectees, and Defendants concede that no

consideration was given to this loss of eligibility. See Hr’g Tr. at 151:20–52:2 (Respondents’

counsel stating that, “in March,” the Secretary did not “consider[] the fact of timing out and the

loss of the opportunity to immigrate”). The State Department therefore failed to consider an

important aspect of the problem in issuing the COVID-19 guidance.

       Defendants claim that the COVID-19 guidance was nonetheless rational because, pursuant

to its interpretation of section 1182(f), DV-2020 selectees “could not be issued visas” while

Proclamations 10014 and 10052 were in place and Defendants did not want to “waste” their

“scarce resources” on processing applications for individuals who could not enter the country.

Defs.’ Mem. at 35. That argument fails for two reasons. First, it fails as a matter of timing.

Proclamations 10014 and 10052 were not issued until after the State Department released the

COVID-19 guidance. Compare CAR at 12 (COVID-19 guidance dated March 20, 2020), with

Proclamation No. 10014, 85 Fed. Reg. 23,441 (Apr. 22, 2020); Proclamation No. 10052, 85 Fed.

Reg. 38,263 (June 22, 2020). It is therefore impossible that the agency’s decision to exclude

diversity visas from its mission-critical processing was informed by the Proclamations. Second,

and perhaps predictably given that the Proclamations had not yet been issued, there is simply

nothing in the record to suggest that Defendants decided not to process DV-2020 applications

because they were conserving resources for individuals who could actually enter the country. The

                                                38
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 39 of 53




court cannot now consider such a post hoc justification. See Regents of the Univ. of Cal., 140

S. Ct. at 1908–09 (declining to consider “impermissible post hoc rationalizations” that agency

belatedly adopted).

        Defendants also rely on the Declaration of Brianne Marwaha to justify their decision to

exclude DV-2020 selectees from mission-critical processing. See Defs.’ Mem. at 35. The

Fonjong, Kennedy, and Mohammed Plaintiffs have moved “to strike Defendants’ extra-record

declarations,” including the Marwaha Declaration on which Defendants rely here.                   See

Mohammed, Fonjong, & Kennedy Pls.’ Mot. to Limit Review to the Admin. R. & to Strike Defs.’

Extra-R. Evid. & Its References, ECF No. 192, at 3. Judicial review is typically limited to the

record that was before the agency. See CTS Corp., 759 F.3d at 64. As an exception to that general

rule, the court may accept a declaration from an agency decisionmaker that “contains no new

rationalizations” and “is merely explanatory of the original record.” Olivares v. Transp. Sec.

Admin., 819 F.3d 454, 464 (D.C. Cir. 2016) (internal quotation marks omitted). “But this

exception may not be employed to offer post-hoc rationalizations where no rationalization exists.”

AT&T Info. Sys., Inc. v. Gen. Servs. Admin., 810 F.2d 1233, 1236 (D.C. Cir. 1987). Thus, where

the agency “provided no rationalization at the agency level,” it is “precluded from initially offering

one on judicial review.” Id.       Here, because the Marwaha Declaration offers entirely new

explanations for Defendants’ conduct, it is not within the scope of this court’s review, and the

court will not consider Defendants’ arguments based on the declaration. And because the court

declines to consider the Marwaha Declaration or any other declarations containing post hoc

rationalizations, it denies the Fonjong, Kennedy, and Mohammed Plaintiffs’ motion to strike as

moot.



                                                 39
           Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 40 of 53




                   5.       Unreasonable Delay and Unlawful Withholding

           All five Plaintiff groups move for summary judgment on their claims that Defendants

unreasonably delayed and unlawfully withheld adjudication of their DV-2020 applications in

violation of 5 U.S.C. § 706(1). See Gomez Pls.’ Mem. at 38–44; Aker et al. Pls.’ Mot. at 15–20.

In Gomez I, the court ruled that Plaintiffs were substantially likely to succeed on their claim that

Defendants had unreasonably delayed processing Plaintiffs’ DV-2020 applications. 485 F. Supp.

3d at 197. The court did not, however, reach the merits of Plaintiffs’ overlapping claim that

Defendants had unlawfully withheld processing DV-2020 selectees’ applications, given the

posture of the case and the fact that the relief sought for the two claims was identical. Id. at 198.

The court reaches it now and finds in favor of Plaintiffs on both claims.

                            a.       Unreasonable delay

           Defendants have offered no compelling reason for the court to depart from its prior holding

that Plaintiffs have satisfied the factors required to show unreasonable delay under

Telecommunications Research & Action Center v. FCC (TRAC), 750 F.2d 70, 79 (D.C. Cir. 1984). 8




8
    The six TRAC factors are:

                        (1) [t]he time agencies take to make decisions must be governed by a rule of
                        reason; (2) where Congress has provided a timetable or other indication of
                        the speed with which it expects the agency to proceed in the enabling statute,
                        that statutory scheme may supply content for this rule of reason; (3) delays
                        that might be reasonable in the sphere of economic regulation are less
                        tolerable when human health and welfare are at stake; (4) the court should
                        consider the effect of expediting delayed action on agency activities of a
                        higher or competing priority; (5) the court should also take into account the
                        nature and extent of the interests prejudiced by delay; and (6) the court need
                        not find any impropriety lurking behind agency lassitude in order to hold that
                        agency action is “unreasonably delayed.”

In re People’s Mojahedin Org. of Iran, 680 F.3d 832, 836–37 (D.C. Cir. 2012) (internal quotation marks omitted)
(quoting In re United Mine Workers of Am. Int’l Union, 190 F.3d 545, 549 (D.C. Cir. 1999)).
                                                           40
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 41 of 53




Gomez I, 485 F. Supp. 3d at 196. The court reaffirms and incorporates its prior analysis in full

here and briefly addresses Defendants’ arguments below.

       To begin, Defendants contend that the first factor favors them because “the Secretary of

State’s decision to reduce consular processing [was] to protect the health of consular officers and

the public” and was intended to comply with guidance to slow the transmission of COVID-19. See

Defs.’ Mem. at 37. But that argument overlooks the fact that, at least with regard to DV-2020

applicants, the Secretary of State did not just “reduce consular processing,” but instructed consular

posts to process only the applications of “applicants that . . . meet an exception to the

[Proclamation], . . . and that constitute a mission-critical category.” CAR at 24 (emphasis added).

Based on that instruction, consular officers stopped the processing of DV-2020 applications

altogether. Defendants have not shown how that policy, which the court has found was based on

a faulty legal premise, was governed by a rule of reason.

       As for the second factor—whether Congress has provided a timetable or other indication

of the speed with which it expects the agency to proceed—Defendants again ignore that this factor

“may be satisfied by an express timetable or any other indication of speed.” Gomez I, 485 F. Supp.

3d at 196 (cleaned up) (citing TRAC, 750 F.2d at 80). To be sure, the INA contains no firm

timetable for adjudicating a diversity visa application, see Defs.’ Mem. at 37–38 (providing

examples such as 47 U.S.C. § 251(d)(1), which sets a six-month deadline for action), but that does

not mean Congress gave no “other indication of [] speed.” TRAC, 750 F.2d at 80. As explained

in Gomez I, “‘[t]he specificity and relative brevity’ of the September 30 [diversity visa] deadline

manifests Congress’s intent that the State Department undertake good-faith efforts to ensure that

diversity visas are processed and issued before the deadline.” 485 F. Supp. 3d at 196 (first

alteration in original) (quoting In re People’s Mojahedin, 680 F.3d at 837). Here, the State

                                                 41
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 42 of 53




Department entirely ceased processing diversity visa applications. “‘[A] reasonable time for

agency action is typically counted in weeks or months, not years’; surely a delay that results in the

permanent loss of a statutory benefit is not reasonable.” Id. (alteration in original) (quoting In re

Am. Rivers & Idaho Rivers United, 372 F.3d 413, 419 (D.C. Cir. 2004)).

       Defendants do not dispute that the third and fifth factors—concerning health, welfare, and

the interests prejudiced—favor Plaintiffs, and for good reason. Defs.’ Mem. at 38. “[P]rejudice

from delay is dire,” as thousands of DV-2020 selectees risk losing their (likely) once-in-a-lifetime

opportunity to immigrate to the United States, and “delay is ‘less tolerable’ in cases like this one,

where ‘human . . . welfare’ is ‘at stake.’” Gomez I, 485 F. Supp. 3d at 196 (alteration in original)

(quoting TRAC, 750 F.2d at 80).

       But it is the fourth factor, concerning the effect of expediting delayed action on competing

agency priorities, that Defendants argue is dispositive. See Defs.’ Mem. at 38. They point to the

impact of the COVID-19 pandemic on visa processing across the board, noting that it has

“creat[ed] a significant visa application backlog and reduc[ed] visa processing to a fraction of its

historical norms.” See id. “[T]he Secretary of State must be permitted to address this immense

backlog of applicants,” Defendants argue, “while balancing the health and welfare of consular

resources.” Id.

       This court has never denied or discounted the impact of the COVID-19 pandemic on the

State Department’s consular and visa-processing operations. See, e.g., Mem. Op. & Am. Order,

ECF 151, at 16 (recognizing that “[t]he COVID-19 pandemic has caused worldwide operational

disruptions of the State Department’s consular and visa processing operations”). In Gomez I, the

court acknowledged that the fourth TRAC factor was a “closer call,” but ultimately concluded that,

resource constraints notwithstanding, Defendants’ argument did “not render reasonable the

                                                 42
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 43 of 53




agency’s complete refusal to process diversity visa applications.” 485 F. Supp. 3d at 197. The

court stands by its prior holding. Defendants still have not “provided an adequate explanation for

why [they did] not consider DV-2020 applications mission critical,” nor have they justified the

State Department’s directive to treat such applications “as low priority” even at posts where visa

processing resumed. Id. (citing CAR at 35). Even if certain posts faced resource constraints, “that

does not justify a blanket withholding of processing worldwide.” Id. This is not a matter of

reordering “competing priorities,” Mashpee Wampanoag Tribal Council, Inc. v. Norton, 336 F.3d

1094, 1100 (D.C. Cir. 2003) (internal quotation marks omitted), but of an abject failure to comply

with statutory obligations and make rational decisions. The fourth factor, which ordinarily favors

the agency, is neutral here.

       Finally, on the sixth factor, Plaintiffs continue to urge this court to find that Defendants

acted in bad faith. See Gomez Pls.’ Mem. at 42; Aker et al. Pls.’ Mot. at 20. But because “the

court need not find any impropriety lurking behind agency lassitude in order to hold that agency

action is unreasonably delayed,” TRAC, 750 F.2d at 80 (internal quotation marks omitted), it

declines to do so now.

       The court therefore concludes that the TRAC factors favor a finding that Defendants

unreasonably delayed processing Plaintiffs’ DV-2020 visas.

                         b.    Unlawful withholding

       The Gomez Plaintiffs next argue that the State Department unlawfully withheld their visa

adjudications in violation of section 706(1).        See Gomez Pls.’ Mem. at 43–44.         Under

section 706(1) of the APA, the court may “compel agency action unlawfully withheld.” 8 U.S.C.

§ 706(1); Norton v. S. Utah Wilderness All., 542 U.S. 55, 63 (2004). A plaintiff can proceed under

section 706(1) only where she “asserts that an agency failed to take a discrete agency action that

                                                43
         Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 44 of 53




it is required to take.” Norton, 542 U.S. at 64; see also Anglers Conservation Network v. Pritzker,

809 F.3d 664, 670 (D.C. Cir. 2016). Put differently, section “706(1) grants judicial review only if

a federal agency has a ‘ministerial or non-discretionary’ duty amounting to a ‘specific, unequivocal

command.’” Anglers, 809 F.3d at 670 (quoting Norton, 542 U.S. at 63–64).

         In Meina Xie v. Kerry, the D.C. Circuit concluded that the INA created a discrete, legally

required action when it commanded that “[i]mmigrant visas made available under subsection (a)

or (b) of [8 U.S.C. § 1153] shall be issued to eligible immigrants in the order in which a petition

in behalf of each such immigrant is filed.” 780 F.3d 405, 406 (D.C. Cir. 2015) (emphasis added)

(quoting 8 U.S.C. § 1153(e)(1)). Because the plaintiff “point[ed] to a precise section of the INA”

that “establish[ed] a specific principle of temporal priority that clearly reins in the agency’s

discretion,” the court concluded that she was entitled to a determination of whether the State

Department had carried out that discrete, legally required action. Id. at 408. Meina Xie compels

a similar result here. Plaintiffs in this case have identified a specific section of the INA that

establishes a legally required action. They point to section 1202(b), which prescribes that

“immigrant visa applications shall be reviewed and adjudicated by a consular officer.” 9 8 U.S.C.

§ 1202(b) (emphasis added). “Ordinarily,” legislation like section 1202(b) that uses the word

“‘shall’ indicates a mandatory duty.” Anglers, 809 F.3d at 671. Congress’s use of the word “shall”

in section 1202(b), like its use of the word shall in 8 U.S.C. § 1153(e)(1) in Meina Xie, thus imposes

a mandatory duty on consular officers to review and adjudicate immigrant visa applications.




9
 In addition to section 1202(b), on which Plaintiffs hang their hats, the Seventh Circuit has noted that “[t]he section
on diversity immigration visas repeatedly commands the Attorney General [and the Secretary of State], in
nondiscretionary language, to do a variety of tasks related to the DV Program.” Iddir v. INS, 301 F.3d 492, 499 (7th
Cir. 2002) (citing 8 U.S.C. § 1153(c)(1)(A), (c)(1)(B)(i), (c)(1)(C), (c)(1)(D), (c)(1)(E)(iv), (e)).
                                                         44
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 45 of 53




Defendants’ obligations under section 1202(b) are specific and nondiscretionary, such that judicial

review under section 706(1) is appropriate.

       Plaintiffs have also established that Defendants withheld processing their applications

contrary to law. As this court has already concluded, due to their erroneous interpretation of

8 U.S.C. § 1182(f), Defendants ordered consular officers not to review and adjudicate the DV-2020

Plaintiffs’ immigrant visa applications. See supra section IV.b.1. That order was contrary to law.

Accordingly, Plaintiffs have established that Defendants unlawfully withheld review and

adjudication of their immigrant visas, and they are entitled to summary judgment on their claim

under 8 U.S.C. § 706(1).

       Defendants respond that they “did not have any nondiscretionary duty to prioritize the

adjudication of FY 2020 DV applications over the processing of other visa applications or

providing mission critical consular services.” Defs.’ Reply at 32. That may be true, but it misses

the point. The record reveals that Defendants stopped processing DV-2020 applications not

because of a prioritization scheme but because they interpreted section 1182(f) to render DV-2020

applicants ineligible for visas. See Defs.’ Mem. at 2 (“The State Department does not have a

mandatory duty to process [Plaintiffs’] visa applications during a global pandemic when the

Proclamations render them ineligible to receive visas and be admitted to the United States.”). As

the court already has explained, this interpretation of section 1182(f) was wrong, and Defendants’

concomitant withholding of visa processing was unlawful.

               6.     Defendants’ Implementation of the National Interest Exception

       The Gomez Plaintiffs next argue that Defendants’ implementation of the national interest

exception, which permitted otherwise barred foreign nationals to enter the country under the

Proclamations, violates the APA. See Gomez Pls.’ Mem. at 37–38. The State Department’s

                                                45
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 46 of 53




guidance on the issuance of national interest exceptions listed just one category of immigrants who

might satisfy the exception: “[a]pplicants who are subject to aging out of their current immigrant

visa classification before P.P. 10014 expires or within two weeks thereafter.” CAR at 167; see

also Gomez I, 485 F. Supp. 3d at 164 (noting DV-2020 selectees were not considered for the

national interest exception). Plaintiffs argue that it was arbitrary and capricious not to also consider

DV-2020 applicants for the national interest exception because they too risked losing out on their

opportunity to immigrate to the United States.

       Plaintiffs’ challenge is a nonstarter, however, because the Proclamations necessitating the

national interest exception have been rescinded, and Plaintiffs no longer require a national interest

exception to enter the country. See 86 Fed. Reg. at 11,847, § 1. Plaintiffs therefore are not

suffering an ongoing injury from Defendants’ decision to exclude them from consideration for a

national interest exception, and enjoining the national interest exception guidance would not

provide Plaintiffs any relief.    The only relief that is theoretically available to Plaintiffs is

declaratory relief that the application of the national interest exception was arbitrary and

capricious. See Gomez SAC at 104 (requesting “[a]n order pursuant to 5 U.S.C. § 706 that the

agency defendants’ implementation of the Proclamation and the COVID-19 Guidance are unlawful

and are set aside”). But “courts generally cannot declare unlawful or enjoin policies that are no

longer in force.” Almaqrami, 933 F.3d at 783; see also Safari Club Int’l v. Jewell, 842 F.3d 1280,

1288 (D.C. Cir. 2016) (holding that unless a policy is “capable of repetition, yet evading

review[,] . . . expiration of a government policy ordinarily moots a challenge to it”). Because the

rescinded policy no longer presents a live controversy, the Gomez Plaintiffs’ challenge to the

national interest exception is dismissed as moot.



                                                  46
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 47 of 53




               7.      Mandamus Act

       Finally, the Gomez, Fonjong, Kennedy, and Mohammed Plaintiffs seek relief under the

Mandamus Act, 28 U.S.C. § 1361.           See Gomez Reply at 21 n.18; Fonjong Am. Compl.

¶¶ 1243–1247; Kennedy Am. Compl. ¶¶ 9814–9818; Mohammed SAC ¶¶ 2268–2272. Mandamus

relief, however, is available only if “there is no other adequate remedy available to the plaintiff.”

In re Medicare Reimbursement Litig., 414 F.3d 7, 11 (D.C. Cir. 2005) (internal quotation marks

omitted). Plaintiffs not only have another adequate remedy available, but the court has ruled that

they are entitled to that remedy: the court has granted Plaintiffs summary judgment “compel[ling]

delayed agency action under the APA,” which is “essentially the same” as relief under the

Mandamus Act, Viet. Veterans of Am. v. Shinseki, 599 F.3d 654, 659 n.6 (D.C. Cir. 2010); see also

Gomez Reply at 21 n.18 (conceding that relief under the Mandamus Act is appropriate only “if the

Court concludes that relief is otherwise unavailable”). Because the court has already found that

Plaintiffs are entitled to relief due to Defendants unreasonably delaying and unlawfully

withholding agency action under section 706(1) of the APA, the Gomez, Fonjong, Kennedy, and

Mohammed Plaintiffs’ request for relief under the Mandamus Act is denied.

       C.      Challenges to the Proclamations

       The court previously ordered that summary judgment briefing “shall be limited to issues

raised by Plaintiffs’ Administrative Procedure Act, mandamus, and related claims concerning visa

adjudication and issuance.” See Order, ECF No. 184. In addition to those claims, Plaintiffs’

Complaints raise several challenges to now-expired Presidential Proclamations. See Gomez SAC

¶¶ 331–335, 341–347; Aker FAC ¶¶ 722–731, 747, 760–764; Fonjong Am. Compl. ¶¶ 1248–1254;

Kennedy Am. Compl. ¶¶ 9819–9825; Mohammed Am. Compl. ¶¶ 2273–2279. Because the

challenged Proclamations have expired, see 86 Fed. Reg. at 11,847, § 1; Defs.’ Notice of

                                                 47
         Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 48 of 53




Expiration of Presidential Proclamation 10052, ECF No. 228, the court dismisses Plaintiffs’

remaining challenges to the Proclamations as moot. See Almaqrami, 933 F.3d at 783.

         D.       Relief

         Having concluded that Plaintiffs are entitled to summary judgment on their claims that

(1) the No-Visa Policy is contrary to law and arbitrary and capricious, (2) Defendants arbitrarily

and capriciously excluded DV-2020 applicants from mission-critical processing, and

(3) Defendants unreasonably delayed and unlawfully withheld Plaintiffs’ visa adjudications, the

court turns next to the appropriate relief for these violations. In Gomez II, this court ordered “the

State Department to reserve 9,095 diversity visa numbers” for processing “pending final

adjudication of this matter.” 490 F. Supp. 3d at 294–95. The Gomez Plaintiffs now request that

the court direct the State Department “to adjudicate DV-2020 visa applications in the order in

which those applications would have been adjudicated in the absence of Defendants’ unlawful

actions . . . until all of the 9,095 reserved visas have been issued.” Gomez Pls.’ Mem. at 45. The

Aker, Fonjong, Kennedy, and Mohammed Plaintiffs are not satisfied with the 9,095 reserved visa

numbers: they argue that Defendants acted in bad faith and thus the court should order Defendants

to adjudicate the maximum number of diversity visas possible in a year, 55,000. See Aker et al.

Pls.’ Mot. at 21–23. In addition, the Aker, Fonjong, Kennedy, and Mohammed Plaintiffs argue that

when Defendants begin processing DV-2020 visas the “Named Plaintiffs should be given priority

over the Gomez class members.” 10 Id. at 25.




10
   In their opening brief, the Aker, Fonjong, Kennedy, and Mohammed Plaintiffs also requested that the court order
“reissuance of visas expired or expiring prior to the deadline to immigrate to the United States.” Aker et al. Pls.’ Mot.
at 24. Following this court’s February 19, 2021 Order “that Defendants . . . treat all visas issued or renewed pursuant
to Gomez I as having been issued in the first instance as of the date that this court renders a final judgment in this
action,” Mem. Op. & Order, ECF No. 209, at 8, this request is moot. And, perhaps realizing this, the Aker, Fonjong,
Kennedy, and Mohammed Plaintiffs did not raise this request again in their reply brief. See Aker et al. Pls.’ Reply.
                                                          48
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 49 of 53




        For their part, Defendants largely reprise their arguments from Gomez II that the court lacks

the power to order the State Department to adjudicate DV-2020 applications because the INA

prohibits the issuance of diversity visas past the close of the fiscal year. See Defs.’ Reply at 35–38

(citing 8 U.S.C. § 1154(a)(1)(I)(ii)). Defendants cite a string of cases for the principle that a court’s

power to order the State Department to adjudicate a visa expires with the end of the fiscal year.

See Defs.’ Reply at 36–41. But every case that Defendants cite is distinct from the present matter

in one critical way: the plaintiff filed suit or first sought relief only after the fiscal year had

concluded. See Nyaga v. Ashcroft, 323 F.3d 906, 907 (11th Cir. 2003) (per curiam) (plaintiff won

1998 DV lottery and sought an order to compel in 2001); Mwasaru v. Napolitano, 619 F.3d 545,

547 (6th Cir. 2010) (plaintiff sought reservation of “a 2007 diversity visa . . . despite the expiration

of the fiscal year”); Mohamed v. Gonzales, 436 F.3d 79, 80 (2d Cir. 2006) (considering two

lawsuits that sought diversity visas from the 1998 fiscal year); Carillo-Gonzalez v. INS, 353 F.3d

1077, 1079 (9th Cir. 2003) (plaintiff failed to submit application before end of fiscal year); Keli v.

Rice, 571 F. Supp. 2d 127, 135 (D.D.C. 2008) (“Unfortunately for the petitioner, he did not seek,

and the Court did not grant, a temporary restraining order, preliminary injunction, or any other

relief in this case prior to the expiration of the fiscal year in which he was eligible for a diversity

visa.”); Yung-Kai Lu v. Tillerson, 292 F. Supp. 3d 276, 278 (D.D.C. 2018) (plaintiff “was never

granted a visa” during the fiscal year, and he “then brought this suit”). Plaintiffs in this case filed

suit before the end of the fiscal year, and they sought and received relief prior to its expiration.

See Gomez II, 490 F. Supp. 3d at 286. In fact, two of the circuit cases that Defendants cite explicitly

suggest that the plaintiffs in those actions could have secured a better outcome had they, like

Plaintiffs here, sought relief in court prior to the expiration of the fiscal year. See Iddir, 301 F.3d

at 501 n.2 (“It would be a different case had the district court ordered the INS to adjudicate the

                                                   49
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 50 of 53




appellants’ status while the INS maintained the statutory authority to issue the visas.”); Coraggioso

v. Ashcroft, 355 F.3d 730, 734 n.8 (3d Cir. 2004) (“Had Coraggioso sought relief prior to the

expiration of the 1998 fiscal year, our analysis may have been different.”). And the D.C. Circuit

has likewise suggested that where “[t]he plaintiff files suit and the court grants some relief—but

not the visa—before the” end of the fiscal year, “after the selection FY has ended, the court might

lawfully take steps to compel the government to process the plaintiff’s application and issue her a

diversity visa anyway.” Almaqrami, 933 F.3d at 780. Defendants have not identified a single case

where the plaintiff sought and received some relief prior to the close of the fiscal year but was

denied final relief because the fiscal year expired before entry of judgment.

        As the court explained in Gomez II, the court retains power to grant relief to a plaintiff who

seeks relief prior to the close of the fiscal year. See Gomez II, 490 F. Supp. 3d at 284 (first citing

Paunescu v. INS, 76 F. Supp. 2d 896 (N.D. Ill. 1999); and then citing Przhebelskaya v. U.S. Bureau

of Citizenship & Immigr. Servs., 338 F. Supp. 2d 399 (E.D.N.Y. 2004)). Having reserved visa

numbers prior to the end of the fiscal year, the court can now order Defendants to process those

visas without “creat[ing] any conflict with the INA because ‘such an order would give effect to

the district court’s prior directive, entered before the end of the selection [fiscal year], to preserve

an essential (and otherwise expiring) ingredient of relief.’” Id. at 286 (quoting Almaqrami, 933

F.3d at 782).

        Defendants argue that Paunescu and Przhebelskaya, upon which the court relied to reserve

diversity visa numbers, are distinguishable from the present context because the courts in those

cases had ordered the State Department to adjudicate or process visas prior to the end of the fiscal

year rather than simply to reserve visa numbers. See Defs.’ Reply at 40–42. But Defendants have

not offered any reason for the court to reverse its prior conclusions that (1) reserving visa numbers

                                                  50
          Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 51 of 53




is the functional equivalent of an order to adjudicate or process a visa and (2) the reservation of

visas is similar to “reserving a congressionally afforded benefit past a statutory deadline” in the

appropriations context, see Gomez II, 490 F. Supp. 3d at 285–86. They also do not grapple with

the D.C. Circuit’s rejection of that distinction in Almaqrami, 933 F.3d at 782 (stating that Paunescu

and Przhebelskaya “offer useful examples, not binding models, and neither of those courts limited

their holdings to the precise scenario they confronted” and that the present case “is more similar

to Paunescu and Przhebelskaya than the cases dismissed as moot because the plaintiff filed too

late or the court did not act in time”). In the end, Defendants have identified no case that prevents

the court from effectuating its previous order to grant Plaintiffs relief for Defendants’ violations

of law.

          At the same time, the court rejects the Aker, Fonjong, Kennedy, and Mohammed Plaintiffs’

request to expand the number of reserved DV-2020 visas for processing. Plaintiffs have offered

no proof, and instead rely entirely on supposition, to support their contention that Defendants acted

in bad faith. Particularly at the summary judgment stage, the court cannot accept Plaintiffs’

conclusory allegations that Defendants took advantage of the pandemic to flout court orders and

disrupt the diversity visa program. Those allegations, made without evidentiary support or

citation, are not well taken, and the court will not order Defendants to issue more than the 9,905

reserved diversity visas.

          Additionally, the court declines the Aker, Fonjong, Kennedy, and Mohammed Plaintiffs’

request that the named Plaintiffs be given priority over the Gomez class. Plaintiffs have not

identified any reason that the court should deviate from the INA’s provision that diversity visas

“shall be issued to eligible qualified immigrants strictly in a random order established by the

Secretary of State for the fiscal year involved,” 8 U.S.C § 1153(e)(2) (emphasis added). The court

                                                 51
        Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 52 of 53




appreciates that the named Plaintiffs have made additional efforts by filing suit, but it is bound to

respect Congress’s decision that the processing of diversity visas proceed in a random order, and

the court will not order Defendants to prioritize certain DV-2020 applicants over other class

members.

        Accordingly, the court orders Defendants to in good faith adjudicate DV-2020 applications

until the 9,905 reserved diversity visas for the 2020 Fiscal Year are filled. As for timing, the court

will leave it to the parties in the first instance to attempt to negotiate a reasonable time frame within

which Defendants must complete processing the reserved visas.

V.      CONCLUSION

        For the foregoing reasons, the court grants in part and denies in part Defendants’ Motion

for Partial Summary Judgment, ECF No. 189, and grants in part and denies in part the Aker,

Mohammed, Fonjong, and Kennedy Plaintiffs’ Motion for Partial Summary Judgment, ECF

No. 194, and the Gomez Plaintiffs’ Motion for Partial Summary Judgment, ECF No. 195.

        The court grants Defendants’ motion for partial summary judgment as to Plaintiffs’ claims

that (1) the No-Visa Policy was required to be issued via notice and comment, and (2) the

Mandamus Act provides Plaintiffs relief. The court grants Plaintiffs’ motions for partial summary

judgment as to their claims that (1) the No-Visa Policy is not in accordance with law and is

arbitrary and capricious, (2) Defendants acted arbitrarily and capriciously in excluding diversity

visas from mission-critical processing, and (3) Defendants unreasonably delayed and unlawfully

withheld adjudication of their diversity visas. In addition, the court denies as moot (1) the non-DV

immigrant Plaintiffs’ claims; (2) Plaintiffs’ claim that the national interest exception violates the

APA; (3) the Mohammed, Fonjong, and Kennedy Plaintiffs’ Motion to Limit Review to the



                                                   52
       Case 1:20-cv-01419-APM Document 237 Filed 08/17/21 Page 53 of 53




Administrative Record and to Strike Defendants’ Extra-Record Evidence and Its References, ECF

No. 192; and (4) Plaintiffs’ remaining claims that the Proclamations are unlawful.

       Defendants shall process DV-2020 applications in a random order until all 9,905 diversity

visas have been granted. The parties shall notify the court by August 25, 2021, whether they have

agreed to a time within which to process the reserved visas. The court will issue a final order once

that question is resolved.




Dated: August 17, 2021                                      Amit P. Mehta
                                                     United States District Court Judge




                                                53
